Exhibit 10.1

AMENDMENT NO. 1

TO

SHARE PURCHASE AND SHAREHOLDERS’ RIGHTS AGREEMENT

This Amendment No. 1 (this “Amendment”) to that certain Share Purchase and
Shareholders’ Rights Agreement dated as of May 16, 2008 (the “Agreement”) by and
among ARFI, a simplified joint stock company (société par actions simplifieé) of
France, with a registered office situated at 220, route de Grenoble, 69800
Saint-Priest, registered with the registre du commerce et des sociétés of Lyon
under number 504 379 009 (the “Company”), Christophe Mortemousque, born on
March 11, 1970, residing at 54, route de Collonges, 69450 Saint-Cyr au Mont
d’Or, married to Mrs. Christelle Dubosc, under the régime de la séparation de
biens, under a notarized agreement entered into on August 16, 1996 made in
Blaye, before Maître Monroux (the “Seller”), Palladium, a simplified joint stock
company (société par actions simplifieé) of France, with a registered office
situated at 220, route de Grenoble, 69800 Saint-Priest, registered with the
registre du commerce et des sociétés of Lyon under number 352 779 862
(“Palladium”), and K•Swiss Inc., a Delaware corporation (the “Buyer”), is
entered into as of this 2nd day of June, 2009. Capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

WHEREAS, pursuant to the Agreement, the Buyer previously purchased 57% of the
Equity Interests of the Company from the Seller;

WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, the Other Shares in advance of the timing originally
contemplated by the Agreement; and

WHEREAS, the Company, the Seller, Palladium and the Buyer wish to amend certain
provisions of the Agreement as set forth herein to allow the Buyer to purchase
the Other Shares from the Seller in advance of the timing contemplated by the
Agreement, upon the terms, subject to the conditions and in reliance upon the
agreements set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

1. In the opening paragraph of the Agreement, the words “as amended by an
Amendment No. 1 to Share Purchase Agreement and Shareholders’ Rights Agreement
entered into on [June 2], 2009,” are inserted before the words “this Agreement”)

2. Paragraph (C) of the Recitals of the Agreement is hereby amended and restated
to read in full as follows:

“C. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase
from the Seller, the remaining 43% of the Equity Interests of the Company (the
“Other Shares”) on or before June 30, 2009.”

3. Section 1.2 of the Agreement is hereby amended to delete the following terms:



--------------------------------------------------------------------------------

Definition

   Location  

Delivered Future Purchase Price

   5.12 (g)

Final Future Purchase Price

   5.12 (h)

Final Purchase Price

   5.12 (f)

to update the “Location” cross reference for the following terms:

 

Definition

   Location  

Brand Transferee

   5.12 (b)(ii)b.

Country

   5.12 (b)(ii)b.

Future Closing Date

   5.12 (b)

Future Purchase Price

   5.12 (b)

Variable Future Purchase Price

   5.12 (b)(ii)

and to insert the following new terms in alphabetical order:

 

Definition

   Location  

Adjusted Variable Future Purchase Price

   5.12 (h)

Delivered Variable Purchase Price

   5.12 (f)

Final Variable Purchase Price

   5.12 (f)

Final Variable Purchase Price Payment Date

   5.12 (f)

Third Party Transferee

   5.13 (c)

4. Reference to “Future Purchase Price” in Section 3.4 of the Agreement is
hereby replaced by “Fixed Future Purchase Price”.

5. Section 5.12(b) of the Agreement is hereby amended and restated to read in
full as follows:

“(b) Except as otherwise provided in Section 8.1, on or before June 30, 2009,
the Seller shall sell, assign, transfer, convey and deliver the Other Shares
(the “Future Purchase”) to the Buyer, free and clear of all Encumbrances, and
the Buyer shall purchase the Other Shares from the Seller, for an aggregate
purchase price (the “Future Purchase Price”) equal to:

(i) €5,000,000 (the “Fixed Future Purchase Price”); plus

(ii) an amount (the “Variable Future Purchase Price”) equal to:

a. 0.43 multiplied by the product of (A) eight (8) times (B) Palladium’s EBITDA
for the twelve month period ended December 31, 2012, plus

b. to the extent the Buyer causes the transfer of any Palladium Brands to an
Affiliate of the Buyer after the Closing Date and

 

2



--------------------------------------------------------------------------------

prior to December 31, 2012 (each, a “Brand Transferee”), with respect to each
country of registration (or other demarcation) of such Palladium Brands (each, a
“Country”), 0.43 multiplied by the greater of:

 

  (A) the product of (1) eight (8) times (2) each Brand Transferee’s EBITDA in
such Country for the twelve month period ended December 31, 2012; or

 

  (B) five percent (5%) of Turnover in such Country for the twelve month period
ended December 31, 2012;

provided, that in the event that prior to December 31, 2012, a Brand Transferee
subsequently grants a license on any of the Palladium Brands to:

 

  (A) a Third Party Transferee, then such license shall affect the calculation
provided by this Section 5.12(b)(ii)b. as set forth in Sections 5.13(b) and (c);
or

 

  (B) an Affiliate of the Buyer, then (x) the calculation provided by this
Section 5.12(b)(ii)b. shall be based on such Affiliate’s EBITDA or Turnover, as
the case may be, and (y) the amount of any royalties paid by such Affiliate to
the Brand Transferee under the license agreement shall be excluded from the
computation of such Affiliate’s EBITDA.

less

c. €3,300,000

provided, that the amount of the Variable Future Purchase Price shall in any
event be capped at €6,700,000.

The Buyer shall send a written notice to the Seller, specifying a place and date
not later than June 30, 2009, of the closing of such purchase of the Other
Shares; provided, that the actual closing date may be extended as necessary to
fulfill the conditions set forth in Article VI (the “Future Closing Date”), but
in no event shall the Future Closing Date occur later than June 30, 2009 without
the prior written consent of the Buyer.”

6. Section 5.12(f) of the Agreement is hereby amended and restated in full to
read as follows:

 

3



--------------------------------------------------------------------------------

“(f) Except as otherwise provided in Section 8.1, on or prior to June 30, 2013,
the Buyer shall send a written notice to the Seller (the “Notice”), including
the Buyer’s calculation of the Variable Future Purchase Price (excluding the
adjustments set forth in Sections 5.12(d)(ii)-(v)). In the event that the Seller
disagrees with the computation of the Variable Future Purchase Price as
reflected on the Notice, the Seller shall give written notice of his objections
thereto (a “Future Dispute Notice”) within fifteen (15) days of the Buyer’s
delivery of the Notice to the Seller. If the Seller does not timely deliver a
Future Dispute Notice, the Variable Future Purchase Price as set forth on the
Notice will be final and binding on the parties (subject only to the provisions
of Section 5.12(h) below). If the Seller timely delivers a Future Dispute
Notice, then during the 30-day period following such delivery, the Buyer, on the
one hand, and the Seller, on the other hand, shall attempt to resolve any
differences which they may have with respect to any matters specified in the
Future Dispute Notice (which resolution, if any, shall be final and binding on
all parties). If, at the end of such 30-day period the parties shall have failed
to reach written agreement with respect to all such matters, then all such
matters specified in the Future Dispute Notice with respect to which an
agreement has not been reached (the “Disputed Matters”) shall be submitted to
and arbitrated by an independent accounting firm mutually acceptable to the
Buyer and the Seller among Deloitte, KPMG or PricewaterhouseCoopers (the
“Independent Accounting Firm”), it being provided that if the parties fail to
agree on the Independent Accounting Firm within ten (10) days following the
expiration of the above-mentioned 30-day period, the Independent Accounting Firm
shall be appointed by the President of the Commercial Court of Paris at the
request of either party. The Independent Accounting Firm shall act as an
independent arbitrator in accordance with the provisions of Article 1592 of the
French Civil Code. Following such selection, the Independent Accounting Firm
will be provided each of the Buyer’s and the Seller’s computation of the
Variable Future Purchase Price and shall promptly determine the amount of the
Variable Future Purchase Price (the “Final Variable Purchase Price”) in
accordance with this Agreement and the definition of “EBITDA” herein (excluding
the adjustments set forth in Sections 5.12(d)(ii)-(v) except to the extent the
Disputed Matter(s) relate(s) to a dispute pursuant to Section 5.12(h)), it being
provided that in its determination of the Final Variable Purchase Price, the
Independent Accounting Firm shall determine only those issues that are Disputed
Matters. The Independent Accounting Firm shall act promptly, and the Final
Variable Purchase Price shall be final and binding upon the parties hereto
(subject only to the provisions of Section 5.12(h) below). The fees and expenses
of the Independent Accounting Firm shall be borne equally by the Seller, on the
one hand, and the Buyer, on the other hand. On such date that is ten
(10) Business Days following the date that the Final Variable Purchase Price is
finally determined (the “Final Variable Purchase Price Payment Date”), the Buyer
shall deliver to the Seller, by wire transfer to the bank account that shall
have been designated in writing by the Seller to the Buyer at least five
(5) Business Days prior to the Final Variable Purchase Price Payment Date, an
amount equal to eighty-five percent (85%) of the Final Variable Purchase Price
(the “Delivered Variable Purchase Price”) in immediately available funds.”

 

4



--------------------------------------------------------------------------------

7. Section 5.12(g) of the Agreement is hereby amended and restated in full to
read as follows:

“(g) The obligations of the Buyer and the Seller to consummate the Future
Purchase shall be subject to the fulfillment, at or prior to the Future Closing
Date, of the conditions set forth in Article VI. Additionally, at least five
(5) Business Days prior to the Future Closing Date, the Seller shall deliver an
executed stock transfer form (ordre de mouvement) to be held in escrow pending
delivery by the Buyer of the Fixed Future Purchase Price. If the Seller fails to
deliver such stock transfer form (ordre de mouvement) within such time period,
the Seller hereby irrevocably appoints and empowers the then Président of the
Company to execute and deliver in the Seller’s name and on the Seller’s behalf
the share transfer form and take such actions as the then Président of the
Company may deem necessary or appropriate to effect the Future Purchase. In such
event, the Future Purchase Price shall be held in a special account opened on
behalf of and in the name of the Seller. Except as provided in the previous
sentence, on the Future Closing Date, (i) the Buyer shall deliver to the Seller,
by wire transfer to a bank account designated in writing by the Seller to the
Buyer at least five (5) Business Days prior to the Future Closing Date, an
amount equal to the Fixed Future Purchase Price in immediately available funds
and (ii) the Seller shall deliver or cause to be delivered to the Buyer a duly
executed stock transfer form (ordre de mouvement) transferring ownership of the
Other Shares to the Buyer.

8. Section 5.12(h) of the Agreement is hereby amended and restated in full to
read as follows:

“(h) As soon as reasonably practicable after June 30, 2013, but in no event
later than August 15, 2013, the Buyer shall send a written notice to the Seller
(the “Second Notice”), which Second Notice shall include the Buyer’s
re-calculation of the Variable Future Purchase Price, as adjusted to account for
the exclusions from EBITDA listed in Sections 5.12(d)(ii)-(v) (the “Adjusted
Variable Future Purchase Price”), which exclusions were not determinable on the
Final Variable Purchase Price Payment Date. In the event that the Seller
disagrees with the Adjusted Variable Future Purchase Price as reflected on the
Second Notice, the Buyer and the Seller shall resolve such dispute in accordance
with the procedures set forth in Section 5.12(f). Upon determination of the
Adjusted Variable Purchase Price, the Buyer shall deliver to the Seller, by wire
transfer to the bank account designated in writing by the Seller to the Buyer
pursuant to Section 5.12(g), an amount equal to the difference between (i) the
Adjusted Variable Purchase Price and (ii) the Delivered Variable Purchase Price;
provided, that in the event that the Adjusted Variable Purchase Price is less
than the Delivered Variable Purchase Price, the Seller shall be liable for such
amount and shall deliver such amount to the Buyer, by wire transfer to a bank
account designated in writing by the Buyer to the Seller.”

9. Section 5.13 of the Agreement is hereby amended and restated in full to read
as follows:

 

5



--------------------------------------------------------------------------------

“(a) The Seller covenants and agrees to promptly and fully cooperate with the
Buyer, including by executing any necessary documents and taking any other
necessary or desirable actions, to validly transfer all of Palladium’s Marks and
other Intellectual Property rights worldwide, except for rights in Austria,
Belgium, Cyprus, Denmark, Finland, France, Germany, Greece, Ireland, Italy,
Luxembourg, Malta, the Netherlands, Portugal, Slovenia, Spain, Sweden,
Switzerland and Turkey (such Intellectual Property to be transferred, the
“Palladium Intellectual Property”), for the then fair market value of the
Palladium Intellectual Property, pursuant to Section 8.4. The then fair market
value shall be an amount mutually agreed upon by the Buyer and the Seller, or if
such parties cannot agree, as determined by an independent appraiser to be
appointed by the Buyer.

(b) In the event a Brand Transferee decides to transfer any of the Palladium
Brands to a third party (which is not an Affiliate of the Buyer) (the “Third
Party Transferee”) or grant a license to use any of the Palladium Brands in
connection with footwear products to a Third Party Transferee, in each case
prior to December 31, 2012, (i) the Buyer and the Seller agree that the Variable
Future Purchase Price shall be calculated in accordance with the provisions of
Section 5.12(b)(ii)b. as if the Third Party Transferee were a Brand Transferee
and (ii) to that effect, the Buyer covenants to (x) promptly inform the Seller
of the main terms of such transfer or license (including the name of the Third
Party Transferee, the consideration paid by it and the other relevant conditions
of the transaction), (y) cause the Third Party Transferee to provide the EBITDA
and Turnover achieved in relation to the Palladium Brands in the relevant
Country(ies) within sixty (60) days after the end of each calendar year. The
Buyer shall deliver the information received from the Third Party Transferee on
its EBITDA and Turnover to the Seller within eight (8) days after the
above-mentioned sixty- (60-) day period.

(c) In the event a Brand Transferee decides to grant a license to use any of the
Palladium Brands in connection with any products other than footwear (including
apparel or accessories) to a Third Party Transferee prior to December 31, 2012,
the net revenues received by such Brand Transferee under such license agreement
shall be taken into account for purposes of calculating the Brand Transferee’s
EBITDA or its Turnover in the relevant Country(ies) in accordance with the
provisions of Section 5.12(b)(ii)b.”

10. In Section 7.1(b) of the Agreement, the words “, the Amendment No. 1 to the
Agreement entered into on June 2, 2009” are inserted after the words “this
Agreement”.

11. In Section 7.2(a) of the Agreement, the following sentence:

“provided, that this increased cap amount shall only apply if the aggregate
amount of the Purchase Price and the Future Purchase Price is equal to or
greater than Three Million Six Hundred Thousand (€3,600,000) (otherwise such
limit shall remain at €1,500,000)”

is hereby deleted.

 

6



--------------------------------------------------------------------------------

12. Section 8.1 of the Agreement is hereby amended and restated to read in full
as follows:

“(a) For the period between the Closing Date and the Final Variable Purchase
Price Payment Date:

(i) Intentionally Omitted

(ii) the Seller shall be Président of the Company unless and until (A) the
Seller is removed from his functions as Président of the Company with or without
cause, in accordance with the by-laws of the Company, or (B) the Seller resigns
as the Président of the Company voluntarily;

(iii) the compensation of the Seller as Président of the Company shall be
€200,000 per annum plus use of a company car substantially similar to the
company car used by the Seller on the date hereof as described on Schedule
8.l(a)(iii) and reasonably acceptable to the Buyer, unless and until the Buyer
and the Seller decide otherwise; and

(iv) unless otherwise agreed in writing by the Buyer, the Company shall be at
all times the sole Président or the sole Gérant of each of the Company’s
Subsidiaries.

(b) In the event the Seller is removed as Président of the Company with or
without cause, or the Seller resigns voluntarily, in either case prior to the
Final Variable Purchase Price Payment Date, the Seller shall be entitled to the
payments contemplated by Section 5.17, and the Seller shall have the option to
elect whether the Variable Future Purchase Price shall be calculated based on
(A) the twelve month period ended December 31 of the year preceding his
termination or resignation; provided, that, for any resignation or termination
in 2009, the twelve month period shall end on September 30, 2008, or (B) the
twelve month period ended December 31, 2012. The Seller shall deliver written
notice of such election to the Buyer within fifteen (15) days of such removal or
resignation. In the event the Seller elects to calculate the Variable Future
Purchase Price based on the twelve month period ended December 31 of the year
preceding his removal or resignation (or September 30, 2008), the provisions of
Section 5.12 shall be adjusted appropriately to account for such previous year
and the notice sent by the Buyer shall include the Buyer’s calculation of the
Variable Future Purchase Price (or the Adjusted Variable Future Purchase Price
in the event the removal of the Seller as Président of the Company occurs after
June 30 of such year).”

13. Section 8.2 of the Agreement is hereby deleted.

14. Section 8.6(b) of the Agreement is hereby amended and restated to read in
full as follows and a Section 8.6(c) reading as follows is inserted thereafter:

“(b) In the event the Seller is no longer Président of the Company and for so
long as the Seller is not fully paid the Final Variable Future Purchase Price

 

7



--------------------------------------------------------------------------------

(or the Adjusted Variable Future Purchase Price, as the case may be), the Buyer
shall cause the Company and its Subsidiaries (or their respective successors) to
prepare and deliver to the Seller (a) audited financial statements (without
notes thereto) within sixty (60) days after the end of each fiscal year;
(b) unaudited quarterly financial statements (without notes thereto) within ten
(10) days of the end of each fiscal quarter and (c) audited financial statements
(with notes thereto) within ninety (90) days after the end of each fiscal year.
For purposes of clarification, the financial statements referred to herein shall
be included in the consolidated financial statements of the Buyer.

(c) In the event the Buyer causes the transfer of any Palladium Brands and for
so long as the Seller is not fully paid the Final Variable Future Purchase Price
(or the Adjusted Variable Future Purchase Price, as the case may be), the Buyer
shall and shall cause any Brand Transferee to prepare and deliver to the Seller
with respect to each Country (a) audited financial statements (without notes
thereto) within sixty (60) days after the end of each fiscal year figuring the
EBITDA and the Turnover and (b) unaudited quarterly financial statements
(without notes thereto) within thirty (30) days of the end of each fiscal
quarter figuring the EBITDA and the Turnover. For purposes of clarification, the
financial statements referred to herein shall be included in the consolidated
financial statements of the Buyer. Notes will be included only in the
consolidated financial statements.”

15. Section 8.8 of the Agreement is amended and restated to read in full as
follows:

“Section 8.8 Term. The covenants set forth in this Article VIII shall be deemed
to be continuing and shall have a term expiring on the earliest to occur of the
termination of this Agreement pursuant to Section 9.1, the Final Variable
Purchase Price Payment Date, or December 31, 2013, if the Final Variable
Purchase Price Payment Date does not occur prior thereto.”

16. Except as modified hereby, the Agreement shall remain in full force and
effect and unmodified.

An amended and restated version of the Agreement reflecting the amendments
provided for in this Amendment is attached hereto as Exhibit A.

17. Telefacsimile transmissions of any executed original document and/or
retransmission of any executed telefacsimile transmission shall be deemed to be
the same as the delivery of an executed original. At the request of any party
hereto, the other parties hereto shall confirm telefacsimile transmissions by
executing duplicate original documents and delivering the same to the requesting
party or parties. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

18. This Amendment and all disputes, controversies, differences or claims
arising out of or relating to this Amendment or the transactions contemplated
hereby shall be

 

8



--------------------------------------------------------------------------------

governed by, and construed in accordance with, the laws of France, with the
exception of its conflict of law rules.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

ARFI By:   /s/ Christophe Mortemousque  

Name: Christophe Mortemousque

Title: Président

 

Seller

/s/ Christophe Mortemousque

Christophe Mortemousque

 

Palladium By:   /s/ Christophe Mortemousque  

Name: Christophe Mortemousque

Title: President

 

K•Swiss Inc. By:   /s/ George Powlick  

Name: George Powlick

Title: Vice President

 

9



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Copy

SHARE PURCHASE AND SHAREHOLDERS’ RIGHTS AGREEMENT

dated as of May 16, 2008

as amended on June 2, 2009

by and among

CHRISTOPHE MORTEMOUSQUE

(on behalf of himself and ARFI)

PALLADIUM

and

K•SWISS INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.1

   Certain Defined Terms    1

Section 1.2

   Table of Definitions    5

Section 2.1

   Purchase and Sale of the Shares; Funding    7

Section 2.2

   Closing; Funding Date    7

Section 3.1

   Organization and Qualification    8

Section 3.2

   Authority    9

Section 3.3

   No Conflict; Required Filings and Consents    9

Section 3.4

   Shares    10

Section 3.5

   Capitalization    10

Section 3.6

   Equity Interests    11

Section 3.7

   Minority Shareholders and Subsidiaries    11

Section 3.8

   Financial Statements; No Undisclosed Liabilities    12

Section 3.9

   Absence of Certain Changes or Events    13

Section 3.10

   Indebtedness    13

Section 3.11

   Compliance with Law; Permits    14

Section 3.12

   Litigation    14

Section 3.13

   Labor and Employment Matters    14

Section 3.14

   Title to, Sufficiency and Condition of Assets    15

Section 3.15

   Real Property    16

Section 3.16

   Intellectual Property    17

Section 3.17

   Taxes    19

Section 3.18

   Environmental Matters    21

Section 3.19

   Material Contracts    23

Section 3.20

   Affiliate Interests and Transactions    25

Section 3.21

   Insurance    25

Section 3.22

   No Corruption    26

Section 3.23

   Books and Records    26

Section 3.24

   Brokers    26

Section 3.25

   Disclosure    26

Section 4.1

   Organization    27

Section 4.2

   Authority    27

Section 4.3

   No Conflict; Required Filings and Consents    27

Section 4.4

   Brokers    27

Section 4.5

   Investment Intent    27

Section 5.1

   Conduct of Business Prior to the Closing    28

Section 5.2

   Covenants Regarding Information    30

Section 5.3

   Exclusivity    30

Section 5.4

   Non-Competition; Non-Solicitation    31

Section 5.5

   Notification of Certain Matters; Supplements to Schedules    32

Section 5.6

   General Release    33

Section 5.7

   Confidentiality    34

Section 5.8

   Consents and Filings; Further Assurances    34

Section 5.9

   Public Announcements    34

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 5.10

   Restructuring    35

Section 5.11

   ARFI    37

Section 5.12

   Future Purchase of the Company    37

Section 5.13

   Palladium Intellectual Property    41

Section 5.14

   Intellectual Property    42

Section 5.15

   Lyon Office    42

Section 5.16

   Working Capital Loan    42

Section 5.17

   Termination Compensation    42

Section 5.18

   Palladium Loan    42

Section 5.19

   Financial Statements    42

Section 5.20

   By-Laws of the Company’s Subsidiaries    42

Section 5.21

   Share Transfer Registry and Shareholder Accounts    43

Section 6.1

   General Conditions    43

Section 6.2

   Conditions to Obligations of the Seller, the Company and Palladium    43

Section 6.3

   Conditions to Obligations of the Buyer    44

Section 7.1

   Indemnification    47

Section 7.2

   Limitation on Indemnity Claims    48

Section 7.3

   Claim Period    49

Section 7.4

   Notice of Claims    50

Section 7.5

   Payment    51

Section 7.6

   Information    52

Section 7.7

   Remedies Not Affected by Investigation, Disclosure or Knowledge    52

Section 8.1

   Shareholders and Présidents    52

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 8.2

   Intentionally Omitted    53

Section 8.3

   Major Business Decisions    53

Section 8.4

   Palladium Intellectual Property    55

Section 8.5

   Post-Closing Restructuring    56

Section 8.6

   Information    56

Section 8.7

   Statutory Auditors    57

Section 8.8

   Term    57

Section 9.1

   Termination    57

Section 9.2

   Effect of Termination    58

Section 10.1

   Fees and Expenses    58

Section 10.2

   Amendment and Modification    58

Section 10.3

   Waiver    58

Section 10.4

   Notices    59

Section 10.5

   Interpretation    60

Section 10.6

   Entire Agreement    60

Section 10.7

   No Third-Party Beneficiaries    60

Section 10.8

   Governing Law    61

Section 10.9

   Arbitration    61

Section 10.10

   Assignment; Successors    62

Section 10.11

   Severability    62

Section 10.12

   Counterparts    62

Section 10.13

   Facsimile Signature    62

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule 3.1(a)

   —      Organization

Schedule 3.5

   —      Capitalization

Schedule 3.7(b)

   —      Restructuring

Schedule 3.7(c)

   —      Post-Restructuring Capitalization

Schedule 3.8(a)

   —      Financial Statements

Schedule 3.8(c)

   —      Liabilities

Schedule 3.9

   —      Distributions

Schedule 3.10

   —      Indebtedness

Schedule 3.11(a)

   —      Compliance with Law

Schedule 3.12

   —      Litigation

Schedule 3.13

   —      Employee Matters

Schedule 3.14(b)

   —      Condition of Assets

Schedule 3.15(a)

   —      Real Property

Schedule 3.16

   —      Intellectual Property

Schedule 3.16(c)

   —      Encumbrances on Intellectual Property

Schedule 3.16(e)

   —      Company Registered IP

Schedule 3.16(g)

   —      Intellectual Property Transfers and Licenses

Schedule 3.16(i)

   —      Specific Intellectual Property

Schedule 3.17(d)

   —      Tax Liability

Schedule 3.17(g)

   —      Tax Losses

Schedule 3.17(i)

   —      French Tax Consolidated Group

Schedule 3.17(s)

   —      Restructuring Taxes

Schedule 3.17(t)

   —      Deferred Taxes

Schedule 3.19(a)

   —      Material Contracts

Schedule 3.21

   —      Insurance

Schedule 6.3(b)

   —      Required Consents

Schedule 6.3(g)

   —      Bank Consents

Schedule 6.3(p)

   —      Financial Estimates

Schedule 7.2(f)

   —      Palladium Litigation

Schedule 8.1(a)(iii)

      Company Car Exhibits      

Exhibit A

      Loan Agreement

Exhibit B

      By-Laws of the Company

Exhibit C

      Termination Compensation

Exhibit D

      Opinion of the Seller’s Counsel

Exhibit E

      Minority Shareholder Share Transfer Agreement

 

iv



--------------------------------------------------------------------------------

SHARE PURCHASE AND SHAREHOLDERS’ RIGHTS AGREEMENT

SHARE PURCHASE AND SHAREHOLDERS’ RIGHTS AGREEMENT, dated as of May 16, 2008 (as
amended by an Amendment No. 1 to Share Purchase Agreement and Shareholders’
Rights Agreement entered into on [June 2], 2009, this “Agreement”), by and among
Christophe Mortemousque, acting as founder, and in the name and on behalf of,
ARFI, a simplified joint stock company (société par actions simplifieé) of
France, with a registered office situated at 220, route de Grenoble, 69800
Saint-Priest, whose registration with the registre du commerce et des sociétés
of Lyon is underway (the “Company”), Christophe Mortemousque, on behalf of
himself, born on March 11, 1970, residing at 54, route de Collonges, 69450
Saint-Cyr au Mont d’Or, married to Mrs. Christelle Dubosc, under the régime de
la separation de biens, under a notarized agreement entered into on August 16,
1996 made in Blaye, before Maître Monroux (the “Seller”), Palladium, a
simplified joint stock company (societé par actions simplifieé) of France, with
a registered office situated at 220, route de Grenoble, 69800 Saint-Priest,
registered with the registre du commerce et des sociétés of Lyon under number
352 779 862 (“Palladium”), and K•Swiss Inc., a Delaware corporation (the
“Buyer”).

RECITALS

A. The Seller owns 100% of the issued and outstanding shares, par value
€10.00 per share (the “Equity Interests”), of the Company.

B. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase from
the Seller, 57% of the Equity Interests (the “Shares”) of the Company.

C. The Seller wishes to sell to the Buyer, and the Buyer wishes to purchase from
the Seller, the remaining 43% of the Equity Interests of the Company (the “Other
Shares”) on or before June 30, 2009.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.



--------------------------------------------------------------------------------

“Ancillary Agreements” means the Loan Agreement and all other agreements,
documents and instruments required to be delivered by any party pursuant to this
Agreement, and any other agreements, documents or instruments entered into at or
prior to Closing in connection with this Agreement or the transactions
contemplated hereby.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in either France or
the City of Los Angeles.

“Contract” means any contract, agreement, arrangement or understanding, whether
written or oral and whether express or implied.

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.

“Distributable Annual Profits” means, in respect of the Company or any of its
Subsidiaries, for any given fiscal year, the after tax profit for such fiscal
year, minus the sum of (i) the losses brought forward (pertes antérieures),
(ii) any after tax profit derived from the sale of the Palladium Intellectual
Property and (iii) the sums to be allocated to reserves pursuant to applicable
Law and the by-laws of the company concerned.

“Encumbrance” means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership.

“French Tax Consolidated Group” means a group of companies subject to a French
specific tax regime provided for by Sections 223A et seq. of the French Tax Code
which allows for consolidation of taxable income at the level of a parent
company which is solely liable for corporate income tax computed on a tax
consolidated basis and which includes the parent company and its French
affiliates controlled at 95% or more.

“GAAP” means French generally accepted accounting principles and practices as in
effect on the date hereof.

“Governmental Authority” means any (i) national, multinational, supranational,
provincial, municipal, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal,
arbitral or judicial body (including any grand jury), central bank, commission,
board, bureau or instrumentality (including any authority responsible for
assessing or collecting any Taxes, social security, customs, parafiscal
contribution or any other Tax) and (ii) any subdivision or authority of any of
the foregoing.

 

2



--------------------------------------------------------------------------------

“IFRS” means the International Financial Reporting Standards as in effect on the
date hereof.

“Immediate Family,” with respect to any specified Person, means such Person’s
spouse, parents, children and siblings, including adoptive relationships and
relationships through marriage, or any other relative of such Person that shares
such Person’s home.

“Intellectual Property” means all intellectual property rights arising from or
associated with the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction: (i) trade names, trademarks
and service marks (registered and unregistered), domain names and other Internet
addresses or identifiers, trade dress and similar rights, and applications
(including intent to use applications) to register any of the foregoing
(collectively, “Marks”); (ii) patents, patent applications and registered
industrial designs (collectively, “Patents”); (iii) copyrights (registered and
unregistered) and applications for registration (collectively, “Copyrights”);
(iv) know-how, inventions, methods, processes, technical data, specifications,
research and development information, technology, product roadmaps, customer
lists and any other information, in each case to the extent any of the foregoing
derives economic value (actual or potential) from not being generally known to
other persons who can obtain economic value from its disclosure or use
(collectively, “Trade Secrets”); and (v) moral rights, publicity rights, data
base rights and any other proprietary or intellectual property rights of any
kind or nature that do not comprise or are not protected by Marks, Patents,
Copyrights or Trade Secrets.

“knowledge,” with respect to a party, means the knowledge of such individual or
of any officer or director of such party and such knowledge as would be imputed
to such Persons upon due inquiry.

“Law” means any statute, law, treaty, ordinance, administrative guideline and
regulation, other regulation, rule, code, executive order, injunction, judgment,
decree or order of any Governmental Authority.

“Leased Real Property” means all real property leased, subleased or licensed to
the Company or any of its Subsidiaries or which the Company or any of its
Subsidiaries otherwise has a right or option to use or occupy, together with all
structures, facilities, fixtures, systems, improvements and items of property
previously or hereafter located thereon, or attached or appurtenant thereto, and
all easements, rights and appurtenances relating to the foregoing.

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or not accrued or paid and, unless otherwise
indicated, liquidated or unliquidated, secured or unsecured, joint or several,
fixed or otherwise, due or to become due, vested or unvested, executory,
determined, determinable or otherwise and whether or not the same is required to
be accrued on the financial statements of that Person or is disclosed on any
schedule hereto.

“Material Adverse Effect” means any event, change, circumstance, occurrence,
effect or state of facts that (i) is or would reasonably be expected to be
materially adverse to the

 

3



--------------------------------------------------------------------------------

business, assets, liabilities, condition (financial or otherwise), results of
operations or prospects of the Company and its Subsidiaries, taken as a whole or
(ii) materially impairs the ability of the Seller or the Company and its
Subsidiaries to consummate, or prevents or materially delays, any of the
transactions contemplated by this Agreement or the Ancillary Agreements or would
reasonably be expected to do so.

“Owned Real Property” means all real property owned by the Company or any of its
Subsidiaries, together with all structures, facilities, fixtures, systems,
improvements and items of property previously or hereafter located thereon, or
attached or appurtenant thereto, and all easements, rights and appurtenances
relating to the foregoing.

“Palladium Brands” means the Marks and other Intellectual Property rights set
forth in Schedule 3.16 registered (or demarcated) in the following countries:
Austria, Belgium, Cyprus, Denmark, Finland, France, Germany, Greece, Ireland,
Italy, Japan, Luxembourg, Malta, the Netherlands, Portugal, Slovenia, Spain,
Sweden, Switzerland, Turkey and the United Kingdom.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Related Party,” with respect to any specified Person, means: (i) any Affiliate
of such specified Person, or any director, executive officer, general partner or
managing member of such Affiliate; (ii) any Person who serves or within the past
five years has served as a director, executive officer, partner, member or in a
similar capacity of such specified Person; (iii) any Immediate Family member of
a Person described in clause (ii); or (iv) any other Person who holds,
individually or together with any Affiliate of such other Person and any
member(s) of such Person’s Immediate Family, more than 5% of the outstanding
equity or ownership interests of such specified Person.

“Social Contributions” means all contributions, including but not limited to,
payroll contributions, unemployment insurance, retirement, social security or
other social benefits or labor related payments or contributions which any of
the Company or its Subsidiaries is required to pay, withhold or collect.

“Subsidiary” means, with respect to the Company, each of SC Spitfire Finance,
Pallinvest SAS, Vantage Finance SAS and Palladium, and, when relevant, any
company merged into Palladium at any time prior to the date hereof, and, with
respect to any Person, any other Person controlled by such first Person,
directly or indirectly, through one or more intermediaries.

“Tax Regulations” means the Laws concerning Taxes or customs as well as any
decrees, decisions, circulars or other texts on the application or
interpretation of the said Law applicable in any country whatsoever as well as
any international treaty (including any derived law of such treaty – directive,
regulation or other).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto,

 

4



--------------------------------------------------------------------------------

required to be supplied to any Tax authority (foreign or domestic) in connection
with the determination, assessment, collection or payment of any Taxes.

“Taxes” means: (i) any and all taxes, including local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
Social Contributions, as well as any other charge or tax, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, registration, license, lease, service, service use, withholding,
payroll, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest, any penalties and fines, additions
to tax or additional amounts with respect thereto; (ii) any liability for
payment of amounts described in clause (i) whether as a result of transferee
liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period or otherwise through operation of law; and (iii) any
liability for the payment of amounts described in clauses (i) or (ii) as a
result of any tax sharing, tax indemnity or tax allocation agreement or any
other express or implied agreement to indemnify any other Person.

“Turnover” means, for any date of determination, the total revenue of any Brand
Transferee derived from the Palladium Brands, as shown on the Brand Transferee’s
audited financial statements (such financial statements to be included in the
audited consolidated financial statements of the Buyer) prepared in accordance
with generally accepted accounting principles and practices of the United States
as in effect on the date hereof, as at the end of the relevant accounting period
and broken down by Country.

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

  

Location

Adjusted Variable Future Purchase Price

   5.12(h)

Agreement

   Preamble

Arbitrator

   10.9(a)

Balance Sheets

   3.8(b)

Brand Transferee

   5.12(b)(ii)b.

Business

   5.4(a)(i)

Buyer

   Preamble

Buyer’s Policy

   7.2(e)

Cap Amounts

   7.2(a)

Claim Notice

   7.4(a)

Closing

   2.2(a)

Closing Date

   2.2(a)

Company

   Preamble

Company Group Employees

   5.4(a)(ii)

Company IP

   3.16(e)

Company Registered IP

   3.16(e)

Confidentiality Agreement

   5.7

Copyrights

   1.1

 

5



--------------------------------------------------------------------------------

Definition

  

Location

Country

   5.12(b)(ii)b.

Covered Parties

   7.1

Customer

   5.4(a)(iii)

Deductible

   7.2(a)

Delivered Variable Purchase Price

   5.12(f)

Designated Lender

   2.1(b)

Dispute Notice

   7.4(b)

Disputed Matters

   5.12(f)

Disputing Parties

   10.9(a)

Disputing Party

   10.9(a)

EBITDA

   5.12(c)

Environmental Laws

   3.18(e)(i)

Environmental Permits

   3.18(e)(ii)

Equity Interests

   Recitals

Escrow

   6.3(k)

Final Variable Purchase Price

   5.12(f)

Final Variable Purchase Price Payment Date

   5.12(f)

Financial Statements

   3.8(a)

Fixed Future Purchase Price

   5.12(b)(i)

Funding Date

   2.1(b)

Future Closing Date

   5.12(b)

Future Dispute Notice

   5.12(f)

Future Purchase

   5.12(b)

Future Purchase Price

   5.12(b)

Hazardous Substances

   3.18(e)(iii)

ICC

   10.9(a)

Independent Accounting Firm

   5.12(f)

Loan Agreement

   2.1(b)

Loan Amount

   2.1(b)

Losses

   7.1

Marks

   1.1

Material Contracts

   3.19(a)

Minority Shareholders

   3.7(a)

Notice

   5.12(f)

Offset Amount

   7.2(f)

Options

   3.7(a)

Other Shares

   Recitals

Palladium

   Preamble

Palladium Intellectual Property

   5.13

Patents

   1.1

Permits

   3.11(b)

Permitted Encumbrances

   3.14(a)

Plans

   3.13(a)

Purchase Price

   2.1(a)

 

6



--------------------------------------------------------------------------------

Definition

  

Location

Release

   3.18(e)(iv)

Released Claims

   5.6

Released Parties

   5.6

Releasing Parties

   5.6

Representatives

   5.2

Restructure Subs

   3.7(a)

Restructuring

   3.7(a)

Second Notice

   5.12(h)

Seller

   Preamble

Shares

   Recitals

Third Party Transferee

   5.13(c)

Trade Secrets

   1.1

Variable Future Purchase Price

   5.12(b)(ii)

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of the Shares; Funding.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Seller shall sell, assign, transfer, convey and deliver the Shares
to the Buyer, free and clear of all Encumbrances, and the Buyer, in reliance on
the representations, warranties and covenants of the Seller contained herein
shall purchase the Shares from the Seller, and in consideration for the Shares
the Buyer will pay to Seller in cash €1,700,000 (the “Purchase Price”).

(b) Upon the terms and subject to the conditions of this Agreement, prior to the
Closing and on or before June 13, 2008 (the “Funding Date”), the Buyer (or an
Affiliate of Buyer designated by the Buyer at least five (5) Business Days prior
to the Funding Date (the “Designated Lender”)) shall make a loan to the Company
in the amount of €3,650,000 (the “Loan Amount”) subject to the terms and
conditions set forth in a loan agreement in the form attached hereto as Exhibit
A (the “Loan Agreement”). Notwithstanding the foregoing, the Loan Agreement
shall be executed and registered with French Tax authorities at least one
(1) Business Day prior to the Funding Date by the Buyer at its cost.

Section 2.2 Closing; Funding Date.

(a) On the Funding Date, the transactions contemplated by Section 2.1(b) shall
take place at a closing to be held at the offices of Gibson, Dunn & Crutcher
LLP, 166 rue du faubourg Saint-Honoré, 75008 Paris, France. The sale and
purchase of the Shares shall take place (the “Closing”) at such time to be
agreed upon by the Buyer and the Seller on the later to occur of (i) the fifth
(5th) Business Day after satisfaction or, if permissible, waiver of the
conditions required to be satisfied prior to the Closing, as set forth in
Section 6.1(a) and Section 6.3(r), or (ii) July 1, 2008, or at such later date
as the Seller and the Buyer mutually may agree in writing. The day on which the
Closing takes place is referred to as the “Closing Date.”

 

7



--------------------------------------------------------------------------------

(b) At the Closing, (i) the Buyer shall deliver to the Seller, by irrevocable
wire transfer to a bank account designated in writing by the Seller to the Buyer
at least five (5) Business Days prior to the Closing Date, an amount equal to
€1,700,000 in immediately available funds, representing the Purchase Price
together with evidence of confirmed wire instructions accompanied by a service
confirmation number to Buyer’s counsel, (ii) the documentation required to have
been delivered into Escrow pursuant to Section 6.3(k) shall be automatically
released and (iii) the Buyer shall (A) annotate the transfer of the Shares to
the Buyer in the share transfer registry (registre des mouvements de titres) of
the Company and (B) annotate the Shares in the Buyer’s shareholder account
(compte d’actionnaire) with the Company.

(c) On the Funding Date and subject to the satisfaction or, if permissible,
waiver of the conditions set forth in the Loan Agreement and the conditions
required to be satisfied prior to the Funding Date, as set forth in Article VI,
the Buyer (or the Designated Lender) shall deliver to the Company, by wire
transfer to a bank account designated in writing by the Company to the Buyer at
least five (5) Business Days prior to the Funding Date, an amount equal to
€3,650,000 in immediately available funds, representing the Loan Amount.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLER, THE COMPANY AND PALLADIUM

As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, the Seller, the Company and Palladium,
severally and not jointly, represent and warrant to the Buyer that, except as
set forth in the Schedules hereto (which Schedules make explicit reference to a
particular representation or warranty as to which exception is taken, which in
each case shall constitute the sole representation and warranty as to which such
exception shall apply), and except that, with respect to the Company and
Palladium, their representations and warranties are limited to those matters set
forth in Sections 3.2 and 3.3, as of the date hereof and as of the Funding Date
and the Closing Date, and, in respect of the representations and warranties
referred to in Section 6.3(a), as of the Future Closing Date (in each case, as
though made on such dates):

Section 3.1 Organization and Qualification.

(a) Each of the Company and its Subsidiaries (i) is (or, with respect to the
Company, shall be on the Funding Date and the Closing Date) a corporation duly
organized, validly existing and in good standing under the laws of France as set
forth in Schedule 3.1(a), (ii) is (or, with respect to the Company, shall be on
the Funding Date and the Closing Date) duly qualified or licensed to do
business, and is (or, with respect to the Company, shall be on the Funding Date
and the Closing Date) in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for any such failures to
be so qualified or licensed and in good standing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect and (iii) has full corporate power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted.

 

8



--------------------------------------------------------------------------------

(b) The Seller has heretofore furnished to the Buyer a complete and correct copy
of the certificate of incorporation (extrait K-Bis) and bylaws, each as amended
to date, of each of the Company’s Subsidiaries. Such certificates of
incorporation and bylaws are in full force and effect. Neither the Company nor
any of its Subsidiaries is in violation of any of the provisions of its
certificate of incorporation or bylaws. The transfer books (registre des
mouvements de titres and comptes d’actionnaires) and minute books of each of the
Subsidiaries, copies of which have been made available for inspection by the
Buyer prior to the date hereof, are true and complete. The transfer books
(registre des mouvements de titres and comptes d’actionnaires) and minute books
of the Company shall be true and complete on the Funding Date and the Closing
Date.

(c) All decisions taken and undertakings given by the corporate bodies within
the Company and each of its Subsidiaries and/or their directors or managers
(including, without limitation, in respect of the conversion of Palladium into a
société par actions simplifiée) were validly taken, duly authorized or ratified
by the competent corporate bodies in accordance with applicable Laws and with
the by-laws of the company concerned and, where necessary, were validly recorded
in the company registers. All restructuring transactions made by the Company or
any of its Subsidiaries prior to the date hereof (including, without limitation,
any merger, contribution or conversion) have been validly made in accordance
with all applicable Laws and have not resulted and will not result in any
Liabilities for the Company or any of its Subsidiaries other than as recorded in
the Financial Statements.

Section 3.2 Authority. The Seller has the capacity to enter into this Agreement
and each of the Ancillary Agreements to which he will be a party, to consummate
the transactions contemplated hereby and thereby and to comply with the terms,
conditions and provisions hereof and thereof. Each of the Company and Palladium
has full corporate power and authority to execute and deliver this Agreement and
each of the Ancillary Agreements to which it will be a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
of the Company and Palladium of this Agreement and each of the Ancillary
Agreements to which it will be a party and the consummation by each of the
Company and Palladium of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action. This
Agreement has been, and upon their execution each of the Ancillary Agreements
will have been, duly executed and delivered by the Seller, the Company and
Palladium, as applicable. This Agreement constitutes, and upon their execution
each of the Ancillary Agreements will constitute, the legal, valid and binding
obligations of the Seller, the Company and Palladium, as applicable, enforceable
against the Seller, the Company and Palladium in accordance with their
respective terms.

Section 3.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by each of the Seller, the Company
and Palladium of this Agreement and each of the Ancillary Agreements, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Company or any of its Subsidiaries;

 

9



--------------------------------------------------------------------------------

(ii) conflict with or violate any Law applicable to the Seller or the Company or
any of its Subsidiaries or by which any property or asset of the Seller or the
Company or any of its Subsidiaries is bound or affected; or

(iii) result in any breach of, constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, require any
consent of or notice to any Person pursuant to, give to others any right of
termination, amendment, modification, acceleration or cancellation of, allow the
imposition of any fees or penalties, require the offering or making of any
payment or redemption, give rise to any increased, guaranteed, accelerated or
additional rights or entitlements of any Person or otherwise adversely affect
any rights of the Company or any of its Subsidiaries under, or result in the
creation of any Encumbrance on any property, asset or right of the Company or
any of its Subsidiaries pursuant to, any note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise, instrument, obligation or other
Contract to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries or any of their respective properties,
assets or rights are bound or affected.

(b) None of the Seller or the Company or any of its Subsidiaries is required to
file, seek or obtain any notice, authorization, approval, order, permit or
consent of or with any Governmental Authority in connection with the execution,
delivery and performance by the Seller, the Company and Palladium of this
Agreement and each of the Ancillary Agreements to which the Seller, the Company
or Palladium will be a party or the consummation of the transactions
contemplated hereby or thereby or in order to prevent the termination of any
right, privilege, license or qualification of the Company or any of its
Subsidiaries.

Section 3.4 Shares. As of the Funding Date, the Closing Date and the Future
Closing Date, the Seller is the owner of the Shares and the Other Shares, as
applicable, free and clear of any Encumbrance. The Seller has the right,
authority and power to sell, assign and transfer the Equity Interests to the
Buyer. Upon delivery or release to the Buyer of (i) a duly executed stock
transfer form (ordre de mouvement) transferring the ownership of the Shares or
the Other Shares, as applicable, to the Buyer and (ii) evidence of (A) the
annotation of the transfer of the Shares or the Other Shares, as applicable, to
the Buyer in the share transfer registry (registre des mouvements de titres) of
the Company and (B) the annotation of the Shares or the Other Shares, as
applicable, in the Buyer’s shareholder account (compte d’actionnaire) with the
Company at the Closing or the Future Closing, as applicable, and the Buyer’s
payment of the Purchase Price or the Fixed Future Purchase Price, as applicable,
the Buyer shall acquire good, valid and marketable title to the Shares or the
Other Shares, as applicable, free and clear of any Encumbrance other than
Encumbrances created by the Buyer. The Shares represent 57% of the capital stock
of, and entitle the holder thereof to 57% of the voting rights in, the Company.
The Other Shares represent 43% of the capital stock of, and entitle the holder
thereof to 43% of the voting rights in, the Company.

Section 3.5 Capitalization. On each of the Funding Date and the Closing Date,
the capital stock of the Company shall consist of 219,750 shares, all of which
shall have been validly issued and fully paid. Schedule 3.5 sets forth, for each
Subsidiary of the Company, the amount of its capital stock and the owners
thereof. In this respect, JB Martin does not hold any share of Palladium nor any
right as a shareholder of that company of any nature whatsoever. He has no
right, claim or action of any kind against Palladium and/or any of its
shareholders. Except for

 

10



--------------------------------------------------------------------------------

the Shares, the Other Shares and except as set forth in Schedule 3.5, neither
the Company nor any of its Subsidiaries has issued or agreed to issue any:
(i) share of capital stock or other equity or ownership interest; (ii) option,
warrant, security or interest convertible into or exchangeable or exercisable
for the purchase of shares of capital stock or other equity or ownership
interests or otherwise giving access to their capital stock; (iii) interest in
the ownership or earnings of the Company or any of its Subsidiaries or other
equity equivalent or equity-based award or right; or (iv) bond, debenture or
other indebtedness or instrument having the right to vote or convertible or
exchangeable for securities having the right to vote. Each share of capital
stock or other equity or ownership interest of the Company and each of its
Subsidiaries is duly authorized, validly issued, fully paid and nonassessable,
and in the case of its Subsidiaries, except as set forth in Schedule 3.5, each
such share or other equity or ownership interest is owned by the Company or
another Subsidiary, free and clear of any Encumbrance. All of the aforesaid
shares or other equity or ownership interests have been offered, sold and
delivered by the Company or a Subsidiary in compliance with all applicable Laws.
Except as set forth in Schedule 3.5 and except as expressly contemplated by this
Agreement, there are no outstanding obligations of the Company or any of its
Subsidiaries to issue, sell or transfer or repurchase, redeem or otherwise
acquire, or that relate to the holding, voting or disposition of or that
restrict the transfer of, the issued or unissued capital stock or other equity
or ownership interests of the Company or any of its Subsidiaries. No shares of
capital stock or other equity or ownership interests of the Company or any of
its Subsidiaries have been issued in violation of any rights, agreements,
arrangements or commitments under any provision of applicable Law, the
certificate of incorporation or bylaws of the Company or any of its Subsidiaries
or any Contract to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound.

Section 3.6 Equity Interests. Except for the Subsidiaries listed in
Schedule 3.5, neither the Company nor any of its Subsidiaries directly or
indirectly owns (or has ever been the owner of) any equity, partnership,
membership or similar interest in, or any interest convertible into, exercisable
for the purchase of or exchangeable for any such equity, partnership, membership
or similar interest, or is under any current or prospective obligation to form
or participate in, provide funds to, make any loan, capital contribution or
other investment in or assume any Liability or obligation of, any Person. Except
for the interest to be acquired by the Company in SC Spitfire Finance, neither
the Company nor any of its Subsidiaries directly or indirectly owns (or has ever
been the owner of) any interest in any unlimited liability company or entity.

Section 3.7 Minority Shareholders and Subsidiaries.

(a) The Seller has timely and validly exercised, or caused to be exercised, his
option under the agreements entered into between the Seller, on the one hand,
and Didier Jacquard and Didier Coussin (collectively, the “Minority
Shareholders”), on the other hand, on January 23, 2008 as amended on April 29,
2008 (together, the “Options”), to cause the Company to acquire, the equity
interests held by the Minority Shareholders in SC Spitfire Finance, Pallinvest
SAS and Vantage Finance SAS (the “Restructure Subs”). The contribution by the
Seller to the Company of his shares in each of SC Spitfire Finance and Vantage
Finance SAS, each of the acquisitions by the Company of the equity or ownership
interests held by the Minority Shareholders of the Restructure Subs, and the
repayment of the shareholders’ loan granted by Didier Jacquard to Vantage
Finance SAS (collectively, the “Restructuring”), all as

 

11



--------------------------------------------------------------------------------

contemplated by Section 5.10, will be (and, as of the Closing Date, has been)
(i) effected in compliance with all applicable Laws and (ii) duly authorized,
executed, delivered and performed by all parties thereto.

(b) Except as set forth in Schedule 3.7(b), the execution, delivery and
performance by the Seller, the Company and its Subsidiaries and the Minority
Shareholders thereof of the respective contribution and acquisition agreements
will not (and, as of the Closing Date, has not) result in any breach of,
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, require any consent of or notice to any Person
pursuant to, give to others any right of termination, amendment, modification,
acceleration or cancellation of, allow the imposition of any fees or penalties,
result in any costs or Taxes (and will be Tax neutral) or create any deferred
Liability, require the offering or making of any payment or redemption, give
rise to any increased, guaranteed, accelerated or additional rights or
entitlements of any Person or otherwise adversely affect any rights of the
Company or any of its Subsidiaries under, or result in the creation of any
Encumbrance on any property, asset or right of the Company or any of its
Subsidiaries pursuant to, any note, bond, mortgage, indenture, agreement, lease,
license, permit, franchise, instrument, obligation or other Contract to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries or any of their respective properties, assets or rights are
bound or affected.

(c) The Company and its Subsidiaries and the Minority Shareholders thereof will
(and, as of the Closing Date, have) timely file, seek or obtain any required
notice, authorization, approval, order, permit or consent of or with any Person
or Governmental Authority in connection with the execution, delivery and
performance by such parties of the contribution and acquisition agreements or in
order to prevent the termination of any right, privilege, license or
qualification of the Company or any of its Subsidiaries. Upon completion of the
Restructuring and as of the Closing Date, the amount of capital stock and the
owners thereof for the Company and its Subsidiaries will be as set forth in
Schedule 3.7(c).

(d) The Minority Shareholders have no Actions, causes of Action, liabilities,
obligations, agreements, controversies, judgments or demands arising out of,
relating to or any way connected with the Company and its Subsidiaries or the
Buyer, including in connection with the acquisition by the Company of their
equity or ownership interests in the Restructure Subs as contemplated in this
Section 3.7.

Section 3.8 Financial Statements; No Undisclosed Liabilities.

(a) True and complete copies of the (i) audited financial statements (including
balance sheet and related statement of income and notes thereto), shareholders’
equity and cash flows of Palladium for the fiscal year ended September 30, 2007,
(ii) audited financial statements (including balance sheet and related statement
of income and notes thereto), shareholders’ equity and cash flows of Pallinvest
SAS for the fiscal year ended March 31, 2007, (iii) financial statements
(including balance sheet and related statement of income), shareholders’ equity
and cash flows of SC Spitfire Finance for the fiscal year ended December 31,
2007 and (iv) unaudited accounts for Vantage Finance SAS covering the period
beginning as at the date of creation of the company and ending on December 31,
2007 (together with the financial statements delivered pursuant to Section 5.19,
the “Financial Statements”), are attached hereto as

 

12



--------------------------------------------------------------------------------

Schedule 3.8(a). Each of the Financial Statements (i) gives a true and fair view
(sont réguliers et sincères et donnent une image fidèle) of the financial
position of the relevant company, (ii) has been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (iii) fairly presents, in all material
respects, the financial position, results of operations and cash flows of the
relevant company, as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein.

(b) Except as and to the extent adequately accrued or reserved against in the
respective balance sheets included in the Financial Statements (such balance
sheets, together with all related notes and schedules thereto, the “Balance
Sheets”), none of the Company’s Subsidiaries has any Liability or obligation of
any nature, whether accrued, absolute, contingent or otherwise, whether known or
unknown and whether or not required by GAAP to be reflected in a balance sheet
of such Subsidiary or disclosed in the notes thereto, except for Liabilities and
obligations, incurred in the ordinary course of business consistent with past
practice since the date of the respective Balance Sheets, that are not,
individually or in the aggregate, material to such Subsidiary.

(c) Except as set forth in Schedule 3.8(c), the Company does not have any
Liability or obligation of any nature, whether accrued, absolute, contingent or
otherwise, whether known or unknown.

(d) The books of account and financial records of the Company’s Subsidiaries are
true and correct and have been prepared and are maintained in accordance with
sound accounting practice.

Section 3.9 Absence of Certain Changes or Events. Since the respective dates of
the Balances Sheets: (a) the Company and its Subsidiaries have conducted their
businesses only in the ordinary course consistent with past practice; (b) there
has not been any change, event or development or prospective change, event or
development that, individually or in the aggregate, has had or is reasonably
likely to have a Material Adverse Effect; (c) neither the Company nor any of its
Subsidiaries has suffered any loss, damage, destruction or other casualty
affecting any of its material properties or assets, whether or not covered by
insurance; (d) except as set forth in Schedule 3.9, neither the Company nor any
of its Subsidiaries has made or committed to make any distribution of profits or
reserves; and (e) none of the Company or any of its Subsidiaries has taken any
action that, if taken after the date of this Agreement, would constitute a
breach of any of the covenants set forth in Section 5.1.

Section 3.10 Indebtedness. Neither the Company nor any of its Subsidiaries has
any outstanding indebtedness for borrowed money except (a) as reflected in the
Financial Statements and (b) as set forth in Schedule 3.10. Except as set forth
in Schedule 3.10, none of the Company or any of its Subsidiaries is a guarantor
or indemnitor or bound by any off-balance sheet undertaking or otherwise
contingently liable for any such indebtedness. There exists no default under the
provisions of any instrument evidencing any such indebtedness or of any
agreement relating thereto.

 

13



--------------------------------------------------------------------------------

Section 3.11 Compliance with Law; Permits.

(a) Each of the Company and its Subsidiaries is and has been in compliance in
all material respects with all Laws applicable to it. Except as set forth in
Schedule 3.11(a), none of the Company, any of its Subsidiaries or any of its or
their executive officers has received during the past five years, nor is there
any basis for, any notice, order, complaint or other communication from any
Governmental Authority or any other Person that the Company or any of its
Subsidiaries is not in compliance in any material respect with any Law
applicable to it.

(b) Each of the Company and its Subsidiaries is in possession of all permits,
licenses, franchises, approvals, certificates, consents, waivers, concessions,
exemptions, orders, registrations, notices or other authorizations of any
Governmental Authority necessary for each of the Company and its Subsidiaries to
own, lease and operate its properties and to carry on its business in all
material respects as currently conducted (the “Permits”). Each of the Company
and its Subsidiaries is and has been in compliance in all material respects with
all such Permits. No suspension, cancellation, modification, revocation or
nonrenewal of any Permit is pending or, to the knowledge of the Seller,
threatened. The Company and its Subsidiaries will continue to have the use and
benefit of all Permits following consummation of the transactions contemplated
hereby. No Permit is held in the name of any employee, officer, director,
stockholder, agent or otherwise on behalf of the Company or any of its
Subsidiaries.

Section 3.12 Litigation. Except as set forth in Schedule 3.12, there is no
Action pending or, to the knowledge of the Seller, threatened against the
Company or any of its Subsidiaries, or any material property or asset of the
Company or any of its Subsidiaries, or any of the officers or directors of the
Company or any of its Subsidiaries in regards to their actions as such, nor is
there any basis for any such Action. There is no Action pending or, to the
knowledge of the Seller, threatened seeking to prevent, hinder, modify, delay or
challenge the transactions contemplated by this Agreement (including the
transactions contemplated by Section 5.10) or the Ancillary Agreements. There is
no outstanding order, writ, judgment, injunction, decree, determination or award
of, or pending or, to the knowledge of the Seller, threatened investigation by,
any Governmental Authority relating to the Company, any of its Subsidiaries, any
of their respective officers or directors, any of their respective properties or
assets or the transactions contemplated by this Agreement or the Ancillary
Agreements. There is no Action by the Company or any of its Subsidiaries
pending, or which the Company or any of its Subsidiaries has commenced
preparations to initiate, against any other Person.

Section 3.13 Labor and Employment Matters.

(a) Except as set forth on Schedule 3.13, (i) neither the Company nor any of its
Subsidiaries is, or during the five years preceding the date hereof was, a party
to any labor or collective bargaining agreement or other company collective
agreement that pertains to employees of the Company or any of its Subsidiaries,
and (ii) there is, and during the past three years there has been, no labor
dispute, strike, controversy, slowdown, collective dismissal, work stoppage or
lockout pending or, to the knowledge of the Seller, threatened against or
affecting the Company or any of its Subsidiaries, nor is there any basis for any
of the foregoing.

 

14



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.13, there are no current employment
contracts or consulting agreements by which the Company or any of its
Subsidiaries is bound, and no deferred compensation, bonus, incentive
compensation, stock option, severance or termination pay agreement or plan,
profit sharing agreements, savings agreements, retirement programs or any other
employee benefit plan, agreement, arrangement or commitment, whether formal or
informal, maintained, entered into or contributed to, or which is required to be
maintained, entered into or contributed to, by the Company or any of its
Subsidiaries for the benefit of any current or former employee, officer or
director of the Company or any of its Subsidiaries, or with respect to which the
Company or any of its Subsidiaries has any liability, contingent or otherwise
(collectively, the “Plans”). With respect to each Plan, (i) all employer and
employee contributions to each Plan required by Law or by the terms of such Plan
have been made, or, if applicable, accrued in accordance with normal accounting
practices, and a pro rata contribution for the period prior to and including the
date of this Agreement has been made or accrued and (ii) each Plan has been
maintained in good standing with applicable regulatory authorities and is now
and always has been operated in full compliance with all applicable Laws.

(c) Neither the Company nor any of its Subsidiaries has engaged or is engaging
in any unfair labor practice. No unfair labor practice or labor charge or
complaint is pending or, to the knowledge of the Seller, threatened with respect
to the Company or any of its Subsidiaries before the Labor Inspection or any
other Governmental Authority. Except as set forth in Schedule 3.13, any Laws
relating to work councils (“comités d’entreprise”), workers’ representatives
(“délégués du personnel”) and similar bodies have been complied with by the
Company and its Subsidiaries.

(d) The Company and each of its Subsidiaries have withheld and paid to the
appropriate Governmental Authority or are holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of the Company or any of its Subsidiaries and are not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any applicable
Laws relating to the employment of labor. The Company and each of its
Subsidiaries have paid in full to all their respective employees or adequately
accrued in accordance with GAAP for all wages, salaries, commissions, bonuses,
benefits and other compensation due to or on behalf of such employees.

(e) None of the Company, any of its Subsidiaries or any of its or their
executive officers has received within the past five years any notice of intent
by the Labor Inspection or any other Governmental Authority responsible for the
enforcement of labor or employment laws to conduct an investigation relating to
the Company or any of its Subsidiaries and, to the knowledge of the Seller, no
such investigation is in progress. To the knowledge of the Seller, no current
employee or officer of the Company or any of its Subsidiaries intends, or is
expected, to terminate his employment relationship with such entity following
the consummation of the transactions contemplated hereby.

Section 3.14 Title to, Sufficiency and Condition of Assets.

(a) The Company and its Subsidiaries have good and valid title to or a valid
leasehold interest in all of their assets, including their business (fonds de
commerce) and all of the assets reflected on the Balance Sheets or acquired in
the ordinary course of business since the

 

15



--------------------------------------------------------------------------------

date of the Balance Sheet, except those sold or otherwise disposed of for fair
value since the respective dates of the Balance Sheets in the ordinary course of
business consistent with past practice. The assets owned or leased by the
Company and its Subsidiaries constitute all of the assets necessary for the
Company and its Subsidiaries to carry on their respective businesses as
currently conducted. None of the assets owned or leased by the Company or any of
its Subsidiaries is subject to any Encumbrance, other than (i) liens for current
Taxes and assessments not yet past due, (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s and carriers’ liens arising in the ordinary course of business of
the Company or such Subsidiary consistent with past practice and (iii) any such
matters of record, Encumbrances and other imperfections of title that do not,
individually or in the aggregate, materially impair the continued ownership, use
and operation of the assets to which they relate in the business of the Company
and its Subsidiaries as currently conducted (collectively, “Permitted
Encumbrances”).

(b) Except as set forth in Schedule 3.14(b), all tangible assets owned or leased
by the Company or its Subsidiaries have been maintained in all material respects
in accordance with generally accepted industry practice, are in all material
respects in good operating condition and repair, ordinary wear and tear
excepted, and are adequate for the uses to which they are being put.

This Section 3.14 does not relate to real property or interests in real
property, such items being the subject of Section 3.15, or to Intellectual
Property, such items being the subject of Section 3.16.

Section 3.15 Real Property.

(a) Neither the Company nor any of its Subsidiaries own any Owned Real Property.
Schedule 3.15(a) sets forth a true and complete list of all Leased Real
Property. Each of the Company and its Subsidiaries has good and marketable
leasehold title to all Leased Real Property, free and clear of all Encumbrances
except Permitted Encumbrances. No parcel of Leased Real Property is subject to
any governmental decree or order to be sold or is being condemned, expropriated
or otherwise taken by any public authority with or without payment of
compensation therefore, nor, to the knowledge of the Seller, has any such
condemnation, expropriation or taking been proposed. All leases of Leased Real
Property and all amendments and modifications thereto are valid, enforceable and
in full force and effect, and there exists no default under any such lease by
the Company, any of its Subsidiaries or any other party thereto, nor any event
which, with notice or lapse of time or both, would constitute a default
thereunder by the Company, any of its Subsidiaries or any other party thereto.
All leases of Leased Real Property shall remain valid and binding in accordance
with their terms following the Closing and following the transactions
contemplated by Section 5.10.

(b) There are no contractual or legal restrictions that preclude or restrict the
ability to use any Leased Real Property by the Company or any of its
Subsidiaries for the current or contemplated use of such real property. All
plants, warehouses, distribution centers, structures and other buildings on the
Leased Real Property are adequately maintained and are in good operating
condition and repair for the requirements of the business of the Company and its
Subsidiaries as currently conducted.

 

16



--------------------------------------------------------------------------------

Section 3.16 Intellectual Property.

(a) Schedule 3.16 sets forth a true and complete list of all (i) registered and
material unregistered Marks, (ii) Patents and (iii) registered Copyrights,
including any pending applications to register any of the foregoing, and
(iv) all other Intellectual Property used in the Company’s and its Subsidiaries’
businesses, owned (in whole or in part) by or licensed to the Company or any of
its Subsidiaries, identifying for each (x) whether it is owned by or licensed to
the Company or the relevant Subsidiary, (y) the country of registration (or
other demarcation by country, as applicable) and (z) the owner or licensor.

(b) No Mark owned by or exclusively licensed to the Company or any of its
Subsidiaries that is or ever was registered or the subject of an application for
registration has been or is now involved in any opposition, invalidation or
cancellation proceeding and, to the knowledge of the Seller, no such proceeding
is or has been threatened with respect to any of such Marks. No Patent
identified on Schedule 3.16 has been or is now involved in any interference,
reissue or reexamination proceeding, and, to the knowledge of the Seller, no
such proceeding is or has been threatened with respect to any of such Patents.

(c) The Company and its Subsidiaries (i) exclusively own, or hold a valid
license from a third party pursuant to a written license agreement that remains
in effect, free and clear of any and all Encumbrances (other than those
identified on Schedule 3.16(c)), or (ii) have prepared and delivered in draft
form to the Buyer (or will prepare and deliver in draft form to the Buyer at
least five (5) Business Days prior to the Funding Date) all documentation
necessary to record exclusive public-record ownership in Palladium of all
Intellectual Property identified on Schedule 3.16. Neither the Company nor any
of its Subsidiaries has received any notice or claim challenging the Company’s
or any such Subsidiary’s sole ownership, free and clear of any Encumbrances, of
any of the Intellectual Property owned (in whole or in part) by the Company or
any of its Subsidiaries, nor to the knowledge of the Seller is there a
reasonable basis for any claim that the Company or the applicable Subsidiary
does not so own any of such Intellectual Property.

(d) Each of the Company and its Subsidiaries has taken all reasonable steps in
accordance with standard industry practices to protect its rights in and
maintain its Intellectual Property and at all times has maintained the
confidentiality of all information that constitutes or constituted a Trade
Secret of the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, each of the Marks identified on Schedule 3.16 is
registered in the name of Palladium on all relevant public registers existing in
any countries where Palladium is the owner of such Mark as shown on
Schedule 3.16, except with respect to Mark 141336 which is registered in Turkey
for which filing requirements in respect of the merger between Financiere
Palladium and Palladium have not been fulfilled. All current and former
employees, consultants and contractors of the Company or any of its Subsidiaries
have executed and delivered proprietary information, confidentiality and
assignment agreements reasonably necessary to transfer to the Company and its
Subsidiaries all rights they may have on the Intellectual Property used by the
Company and its Subsidiaries in their businesses.

(e) All registered Marks, issued Patents and registered Copyrights identified on
Schedule 3.16(e) (“Company Registered IP”) are valid and subsisting and
enforceable, and

 

17



--------------------------------------------------------------------------------

neither the Company nor any of its Subsidiaries has received any notice or claim
challenging the validity or enforceability of any Intellectual Property owned by
or licensed to the Company or any Subsidiary thereof (the “Company IP”) or
alleging any misuse of any Company IP. Neither the Company nor any of its
Subsidiaries has taken any action that could reasonably be expected to result in
(or failed to take any action if such failure could reasonably be expected to
result in) the abandonment, cancellation, forfeiture, relinquishment,
invalidation or unenforceability of any of the Company Registered IP (including
the failure to make any registration, pay any filing, examination, issuance,
post registration and maintenance fees, annuities and the like).

(f) The development, manufacture, sale, marketing, advertising, distribution or
other commercial exploitation of products, and the provision of any services, by
or on behalf of the Company or any of its Subsidiaries, and all of the other
activities or operations of the Company or any of its Subsidiaries, have not
infringed upon, misappropriated, violated, diluted or constituted the
unauthorized use of, any Intellectual Property of any third party, and neither
the Company nor any of its Subsidiaries has received any notice or claim
asserting or suggesting that any such infringement, misappropriation, violation,
dilution or unauthorized use is or may be occurring or has or may have occurred,
nor to the knowledge of the Seller, is there a reasonable basis therefor. No
Intellectual Property owned by or licensed to the Company or any of its
Subsidiaries is subject to any outstanding order, judgment, decree, stipulation
or agreement restricting the use or licensing thereof by the Company or its
Subsidiaries. To the knowledge of the Seller, no third party is
misappropriating, infringing, diluting or violating any Intellectual Property
owned by or exclusively licensed to the Company or any of its Subsidiaries.

(g) Except as set forth in Schedule 3.16(g), neither the Company nor any of its
Subsidiaries has transferred ownership of, or granted any license with respect
to, any Company IP, nor has the Company or any of its Subsidiaries licensed any
Intellectual Property from a third party. The Company and its Subsidiaries, as
applicable, may transfer the Company IP, and the Company IP is freely
transferable, to any Person, free and clear of any and all Encumbrances (other
than those identified on Schedule 3.16(c)). No loss or expiration of any Company
IP used or in any way exploited by the Company or any of its Subsidiaries in the
conduct of its business is threatened, pending or reasonably foreseeable,
including, without limitation, in connection with the transactions contemplated
in this Agreement.

(h) Each of the Company and its Subsidiaries is the rightful owner of its
corporate name, and the use of such name by them shall not give rise to any
claim or action by any third party.

(i) The representations and warranties set forth in Section 3.16(a) through
(h) are made with respect to the Marks and the domain names set forth on
Schedule 3.16(i).

(j) The following representations and warranties are made with respect to all
other Marks and domain names (other than the Marks and domain names set forth on
Schedule 3.16(i)): (A) all of the Company Registered IP registered in each of
Austria, Belgium, Cyprus, Denmark, Finland, France, Germany, Greece, Ireland,
Italy, Japan, Luxembourg, Malta, the Netherlands, Portugal, Slovenia, Spain,
Sweden, Switzerland, Turkey and the United Kingdom is validly registered in the
relevant jurisdiction and is freely transferable by Palladium to any Person,
free and clear of any and all Encumbrances (other than those identified on
Schedule

 

18



--------------------------------------------------------------------------------

3.16(c)), (B) all of the validly registered Company Registered IP is freely
transferable by Palladium to any Person, free and clear of any and all
Encumbrances (other than those identified on Schedule 3.16(c)), (C) the Company
and its Subsidiaries have prepared and delivered in draft form to the Buyer (or
will prepare and deliver in draft form to the Buyer at least five (5) Business
Days prior to the Funding Date) all documentation necessary to record exclusive
public-record ownership in Palladium of all Intellectual Property identified on
Schedule 3.16 and (D) except as set forth in Schedule 3.16(g), neither the
Company nor any of its Subsidiaries has transferred ownership of, or granted any
license with respect to, any Company IP, nor has the Company or any of its
Subsidiaries licensed any Intellectual Property from a third party.

(k) Notwithstanding the foregoing provisions of this Section 3.16, the Seller
makes no representations and warranties with respect to the Intellectual
Property purchased by Palladium from Consolidated Shoe Company pursuant to that
certain Agreement, dated as of March 28, 2008, by and between Consolidated Shoe
Company and Palladium, and the subsequent transfer of such Intellectual Property
to the Buyer.

Section 3.17 Taxes.

(a) The Company and its Subsidiaries have in accordance with Law accurately and
timely prepared as well as timely filed all Tax Returns, and provided all
information required to be provided by them in connection with such Tax Returns
on or prior to the Funding Date and the Closing Date, as applicable. Such Tax
Returns are accurate, complete and correct, do not contain a disclosure
statement as to the Tax treatment of any item for purposes of avoiding a penalty
and are not liable to be rectified or adjusted. Each of the Company and its
Subsidiaries is and has been in compliance with all applicable Tax Regulations,
including all applicable Laws relating to record, documentation, software and
computer retention.

(b) Each of the Company and its Subsidiaries has duly, timely and sincerely paid
all Taxes in accordance with Law (whether shown or not shown in the relevant Tax
Returns and in the Financial Statements). Each of the Company and its
Subsidiaries has adequately established reserves for all Taxes and for the
liability for deferred income Taxes payable in respect of the Company and its
Subsidiaries in the Financial Statements. All Taxes of the Company and its
Subsidiaries accrued since the end of the most recent period covered by the
Financial Statements have been accrued in the ordinary course of business and do
not exceed comparable amounts incurred in similar periods in prior years, taking
into account any changes in the Company’s or the applicable Subsidiary’s
operating results.

(c) The provisions for Taxes currently accrued by each of the Subsidiaries, as
recorded by the Financial Statements of such Subsidiary, are at least equal to
all unpaid Taxes of such Subsidiary, as of the date of its Financial Statements,
whether or not disputed. None of the Company’s Subsidiaries has and nor will
they have any accrued Liability for Taxes in respect of taxable periods or
portions thereof following the date of the Financial Statements of such
Subsidiary and ending on the Funding Date and Closing Date, as applicable, other
than Taxes incurred in the ordinary course of business and which do not exceed
comparable amounts incurred in similar periods in prior years, taking into
account any changes in the Subsidiary’s operating results.

 

19



--------------------------------------------------------------------------------

(d) Except as set forth in Schedule 3.17(d), the Company does not have any
accrued Liability for Taxes.

(e) No claim has been made by any Taxing authority in any jurisdiction where the
Company or any of its Subsidiaries does not file Tax Returns that it is or may
be subject to Tax by that jurisdiction. No extensions or waivers of statutes of
limitations with respect to any Tax Returns have been given by or requested from
the Company or any of its Subsidiaries.

(f) Neither the Company nor any of its Subsidiaries has been or is a party to
any Action by any Taxing authority, nor does the Company or any of its
Subsidiaries have knowledge of any pending or threatened Action by any Tax
authority.

(g) The carried forward Tax losses of the Company and its Subsidiaries set forth
in Schedule 3.17(g) are true, correct and accurate and have been determined in
accordance with applicable Tax Regulations and no carry back of such carried
forward Tax losses has been implemented. Such carried forward Tax losses are not
liable to be rectified or adjusted.

(h) There are no Encumbrances for Taxes upon the assets of the Company or any of
its Subsidiaries.

(i) Neither the Company nor any of its Subsidiaries is a party to or bound by
any Tax indemnity, Tax sharing or Tax allocation agreement. Neither the Company
nor any of its Subsidiaries is a party to or bound by any closing agreement or
offer in compromise with any Taxing authority. Except as disclosed in Schedule
3.17(i), neither the Company nor any of its Subsidiaries has been a member of a
French Tax Consolidated Group.

(j) Neither the Company nor any of its Subsidiaries has taken any action that is
not in accordance with past practice that could defer a Liability for Taxes of
the Company or any Subsidiary from any taxable period ending on or before the
Closing Date to any taxable period ending after such date. Each of the Company
and its Subsidiaries has at all times used the accrual method of accounting for
income Tax purposes.

(k) None of the distributions made by the Company and its Subsidiaries were
subject to French equalization tax (précompte) or French 25% prélèvement
exceptionnel.

(l) Neither the Company nor any of its Subsidiaries has been party to any
assignment, sale, transfer, exchange in respect of which they failed to pay any
registration fee, stamp duty, value added Tax or any other Taxes.

(m) All transactions were carried out by the Company and its Subsidiaries on an
arm’s length basis and in their corporate interest; the financial terms of such
transactions will not be rectified or adjusted by the French Tax authorities.

(n) None of the Company and its Subsidiaries enjoys or has enjoyed any Tax
benefit, favorable regime or consent in consideration for or subject to
undertakings or obligations by which any Person is still bound.

 

20



--------------------------------------------------------------------------------

(o) The Company and its Subsidiaries have withheld or deducted all Taxes, or
other amounts from payments to employees, independent contractors, creditors,
stockholders, or any other persons required to be deducted or withheld, and has
timely paid such Taxes, or other amounts to the appropriate governmental
authorities to the extent due and payable. The Buyer will not be required to
withhold any Taxes from the Purchase Price or the Future Purchase Price, as
applicable, pursuant to French Law.

(p) The French sociétés civiles have regularly elected for French corporation
Tax as of their date of incorporation and have duly maintained such election.

(q) Each of the Company and its Subsidiaries has validly made any and all
election for a specific Tax regime, including French Tax consolidated regime and
operations set forth in Section 210-0 A of the French tax code, and has properly
documented each operation benefiting from any such specific Tax regime. The
Company and its Subsidiaries have complied with applicable laws and regulations
governing such specific Tax regime and fulfilled any conditions and obligations
thereto.

(r) Neither the Company nor any of its Subsidiaries is a shareholder in, nor
controls, directly or indirectly, any company established in a country where the
level of Taxes is significantly lower than in France which would result in the
application of specific anti avoidance rules under the French Tax regulations.

(s) Except as set forth in Schedule 3.17(s), (i) the Restructuring described in
Section 5.10 will not result (and, as of the Closing Date, has not resulted) in
(A) any Taxes being owed by the Buyer, the Company or any of its Subsidiaries
and such Persons will not otherwise be liable for any such Taxes, (B) reduction
of carried forward losses, and (C) any deferred Taxes becoming due by the
Company or any of its Subsidiaries, and (ii) the Restructuring will have no
(and, as of the Closing Date, have had no) Tax consequences, including the loss
or reduction of any carried forward Tax losses of the Company or any of its
Subsidiaries.

(t) Except as described in Schedule 3.17(t), the Company and its Subsidiaries
have not entered into any agreement or arrangement resulting in the existence of
deferred Taxes on ordinary taxable income or capital gains. Accordingly, the Tax
value of the assets of the Company and its Subsidiaries is equal to the book
value of such assets as recorded in the Financial Statements.

Section 3.18 Environmental Matters.

(a) Each of the Company and its Subsidiaries is and has been in compliance with
all applicable Environmental Laws. None of the Company, any of its Subsidiaries
or any of its or their executive officers has received during the past five
years, nor is there any basis for, any communication or complaint from a
Governmental Authority or other Person alleging that the Company or any of its
Subsidiaries has any liability under any Environmental Law or is not in
compliance with any Environmental Law.

(b) No Hazardous Substances are or have been present, and there is and has been
no Release or threatened Release of Hazardous Substances nor any clean-up or
corrective action of any kind relating thereto, on any properties (including any
buildings, structures,

 

21



--------------------------------------------------------------------------------

improvements, soils and surface, subsurface and ground waters thereof) currently
or formerly owned, leased or operated by or for the Company or any of its
Subsidiaries or any predecessor company, at any location to which the Company or
any of its Subsidiaries has sent any Hazardous Substances or at any other
location with respect to which the Company or any of its Subsidiaries may be
liable. No underground improvement, including any treatment or storage tank or
water, gas or oil well, is or has been located on any property described in the
foregoing sentence. Neither the Company nor any of its Subsidiaries is actually,
contingently, potentially or allegedly liable for any Release of, threatened
Release of or contamination by Hazardous Substances or otherwise under any
Environmental Law. There is no pending or, to the knowledge of the Seller,
threatened investigation by any Governmental Authority with respect to the
Company or any of its Subsidiaries relating to Hazardous Substances or otherwise
under any Environmental Law.

(c) Each of the Company and its Subsidiaries holds all Environmental Permits,
and is and has been in compliance therewith. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby (including Section 5.10) will (i) require any notice to or
consent of any Governmental Authority or other Person pursuant to any applicable
Environmental Law or Environmental Permit or (ii) subject any Environmental
Permit to suspension, cancellation, modification, revocation or nonrenewal.

(d) The Company and its Subsidiaries have provided to the Buyer all “Phase I,”
“Phase II” or other environmental assessment reports in their possession or to
which they have reasonable access addressing locations ever owned, operated or
leased by the Company or any of its Subsidiaries or at which the Company or any
of its Subsidiaries actually, potentially or allegedly may have liability under
any Environmental Law.

(e) For purposes of this Agreement:

(i) “Environmental Laws” means: any Laws of any Governmental Authority relating
to (A) releases or threatened releases of Hazardous Substances or materials
containing Hazardous Substances; (B) the manufacture, handling, transport, use,
treatment, storage or disposal of Hazardous Substances or materials containing
Hazardous Substances; or (C) pollution or protection of the environment, health,
safety or natural resources.

(ii) “Environmental Permits” means all Permits under any Environmental Law.

(iii) “Hazardous Substances” means: (A) those substances, materials or waste
that are defined in, classified or regulated under any applicable Environmental
Law, as each may be amended from time to time, and all regulations thereunder;
(B) petroleum and petroleum products, including crude oil and any fractions
thereof; (C) natural gas, synthetic gas, and any mixtures thereof;
(D) polychlorinated biphenyls, asbestos and radon; (E) any other pollutant or
contaminant; and (F) any substance, material or waste regulated by any
Governmental Authority pursuant to any Environmental Law.

 

22



--------------------------------------------------------------------------------

(iv) “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injection, escaping, leaching, dumping, or disposing into
the environment, but excludes: any release that results in exposure to persons
solely within a workplace, with respect to a claim that such persons may assert
against the employer of such persons; emissions from the engine exhaust of a
motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station
engine; release of source or by-product ; and the normal application of
fertilizer. For purposes of this definition, release also means the threat of
release.

Section 3.19 Material Contracts.

(a) Except as set forth in Schedule 3.19(a), neither the Company nor any of its
Subsidiaries is a party to or is bound by any Contract of the following nature
(such Contracts as are required to be set forth in Schedule 3.19(a) being
“Material Contracts”):

(i) any broker, distributor, dealer, manufacturer’s representative, franchise,
agency, continuing sales or purchase, sales promotion, market research,
marketing, consulting or advertising Contract;

(ii) any Contract relating to or evidencing indebtedness of the Company or any
of its Subsidiaries, including mortgages, other grants of security interests,
guarantees or notes;

(iii) any Contract pursuant to which the Company or any of its Subsidiaries has
provided funds to or made any loan, capital contribution or other investment in,
or assumed any liability or obligation of, any Person, including take-or-pay
contracts or keepwell agreements;

(iv) any Contract with any Governmental Authority;

(v) any Contract with any Related Party of the Company or any of its
Subsidiaries (including, without limitation, any employment agreement whether in
effect or suspended);

(vi) any employment or consulting Contract, other than Contracts for employment
covered in clause (v), that involves an aggregate future or potential liability
in excess of €25,000;

(vii) any Contract that limits, or purports to limit, the ability of the Company
or any of its Subsidiaries to compete in any line of business or with any Person
or in any geographic area or during any period of time, or that restricts the
right of the Company or any of its Subsidiaries to sell to or purchase from any
Person or to hire any Person, or that grants the other party or any third person
“most favored nation” status or any type of special discount rights;

(viii) any Contract pursuant to which the Company or any of its Subsidiaries is
the lessee or lessor of, or holds, uses, or makes available for use to any
Person (other than the Company or a Subsidiary thereof), (A) any real property
or (B) any tangible

 

23



--------------------------------------------------------------------------------

personal property and, in the case of clause (B), that involves an aggregate
future or potential liability or receivable, as the case may be, in excess of
€25,000;

(ix) any Contract for the sale or purchase of any real property, or for the sale
or purchase of any tangible personal property in an amount in excess of €25,000;

(x) any Contract providing for indemnification to or from any Person with
respect to liabilities relating to any current or former business of the
Company, any of its Subsidiaries or any predecessor Person;

(xi) any Contract containing a confidentiality clause;

(xii) any Contract relating in whole or in part to any Intellectual Property;

(xiii) any joint venture or partnership, merger, asset or stock purchase or
divestiture Contract relating to the Company or any of its Subsidiaries;

(xiv) any Contract with any employee representatives or providing for benefits
under any Plan;

(xv) any Contract for the purchase of any debt or equity security or other
ownership interest of any Person, or for the issuance of any debt or equity
security or other ownership interest, or the conversion of any obligation,
instrument or security into debt or equity securities or other ownership
interests of, the Company or any of its Subsidiaries;

(xvi) any Contract relating to settlement of any administrative or judicial
proceedings within the past five years;

(xvii) any Contract that results in any Person holding a power of attorney from
the Company or any of its Subsidiaries that relates to the Company, any of its
Subsidiaries or any of their respective businesses; and

(xviii) any other Contract, whether or not made in the ordinary course of
business that (A) involves a future or potential liability or receivable, as the
case may be, in excess of €10,000 on an annual basis or in excess of €25,000
over the current Contract term, (B) has a term greater than one year and cannot
be cancelled by the Company or a Subsidiary of the Company without penalty or
further payment and without more than 30 days’ notice or (C) is material to the
business, operations, assets, financial condition, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole.

(b) Other than the agreements set forth in Schedule 6.3(g), neither the Company
nor any of its Subsidiaries is a party to or is bound by any Contract containing
change of control provisions, including any provisions providing any right of
termination, amendment or modification of the terms of such contract as a result
of the transactions contemplated hereby.

(c) Each Material Contract is a legal, valid, binding and enforceable agreement
and is in full force and effect. None of the Company or any of its Subsidiaries
or, to

 

24



--------------------------------------------------------------------------------

the knowledge of the Seller, any other party is in breach or violation of, or
(with or without notice or lapse of time or both) default under, any Material
Contract, nor has the Company or any of its Subsidiaries received any claim of
any such breach, violation or default. The Seller has delivered or made
available to the Buyer true and complete copies of all Material Contracts,
including any amendments thereto.

Section 3.20 Affiliate Interests and Transactions.

(a) No Related Party of the Company or any of its Subsidiaries: (i) owns or has
owned, directly or indirectly, any equity or other financial or voting interest
in any competitor, supplier, licensor, lessor, distributor, independent
contractor or customer of the Company or any of its Subsidiaries or their
business; (ii) owns or has owned, directly or indirectly, or has or has had any
interest in any property (real or personal, tangible or intangible) that the
Company or any of its Subsidiaries uses or has used in or pertaining to the
business of the Company or any of its Subsidiaries; (iii) has or has had any
business dealings or a financial interest in any transaction with the Company or
any of its Subsidiaries or involving any assets or property of the Company or
any of its Subsidiaries, other than business dealings or transactions conducted
in the ordinary course of business at prevailing market prices and on prevailing
market terms; or (iv) is or has been employed by the Company or any of its
Subsidiaries.

(b) Except for this Agreement, there are no Contracts by and between the Company
or any of its Subsidiaries, on the one hand, and any Related Party of the
Company or any its Subsidiaries, on the other hand, pursuant to which such
Related Party provides or receives any information, assets, properties, support
or other services to or from the Company or any of its Subsidiaries (including
Contracts relating to billing, financial, tax, accounting, data processing,
human resources, administration, legal services, information technology and
other corporate overhead matters). Immediately upon Closing, the Company will
possess all assets, properties and rights currently used in the conduct or
operations of the Company’s and its Subsidiaries’ business.

(c) Except for the transactions contemplated by this Agreement, there are no
outstanding notes payable to, accounts receivable from or advances by the
Company or any of its Subsidiaries to, and neither the Company nor any of its
Subsidiaries is otherwise a debtor or creditor of, or has any liability or other
obligation of any nature to, any Related Party of the Company or any of its
Subsidiaries. No Related Party has granted any guarantee in connection with the
performance of the Company’s or any of its Subsidiaries’ obligations, or
benefits from any guarantee granted by any of the Company and its Subsidiaries
to secure the performance of such Related Party’s obligations. Since the
respective dates of the Balance Sheets, neither the Company nor any of its
Subsidiaries has incurred any obligation or liability to, or entered into or
agreed to enter into any transaction with or for the benefit of, any Related
Party of the Company or any of its Subsidiaries, other than the transactions
contemplated by this Agreement and the Ancillary Agreements.

Section 3.21 Insurance. Schedule 3.21 sets forth a true and complete list of all
casualty, directors and officers liability, general liability, product liability
and all other types of insurance maintained with respect to the Company or any
of its Subsidiaries, together with the carriers, the premiums and the liability
limits for each such policy. All such policies are in full force and

 

25



--------------------------------------------------------------------------------

effect and no application therefor included a material misstatement or omission.
All premiums with respect thereto have been paid to the extent due. No notice of
cancellation, termination or reduction of coverage has been received with
respect to any such policy. No claim currently is pending under any such policy
involving an amount in excess of €10,000. Schedule 3.21 identifies which
insurance policies are “occurrence” or “claims made” and which Person is the
policy holder. All material insurable risks in respect of the business and
assets of the Company and its Subsidiaries are covered by such insurance
policies and the types and amounts of coverage provided therein are usual and
customary in the context of the business and operations in which the Company and
its Subsidiaries are engaged. The activities and operations of the Company and
its Subsidiaries have been conducted in a manner so as to conform in all
material respects to all applicable provisions of such insurance policies. The
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements will not cause a cancellation or reduction in the coverage
of such policies.

Section 3.22 No Corruption. Neither the Company nor any of its Subsidiaries or
any of the officers, employees, directors, representatives or agents thereof,
has made, offered or promised any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of funds or received or retained any funds in
violation of any Law, or is currently offering, promising, authorizing or
making, directly or indirectly, or will in the future knowingly offer, promise,
authorize or make, directly or indirectly, payments or other inducements to any
Official (as defined below) in order to assist the Company or any of its
Subsidiaries to obtain or retain business for or with, or directing business to,
any Person, in any case in violation of the United States Foreign Corrupt
Practices Act or other applicable Laws. For the purposes of this section,
“Official” means an employee of a Governmental Authority, an official, a member
of a political party, a political candidate, an officer of a public
international organization, or an officer or employee of a state-owned
enterprise.

Section 3.23 Books and Records. The Company and its Subsidiaries have made and
kept (and given the Buyer access to) its true, correct and complete books and
records and accounts, which, in reasonable detail, accurately and fairly reflect
the activities of the Company and its Subsidiaries. The minute books of the
Company and its Subsidiaries previously made available to the Buyer accurately
and adequately reflect in all material respects all action previously taken by
the shareholders or other corporate bodies, as applicable, of the Company and
its Subsidiaries prior to the date said materials were made available. The
copies of the stock book records of the Company and its Subsidiaries previously
made available to the Buyer are true, correct and complete, and accurately
reflect all transactions effected in the stock of the Company and its
Subsidiaries through and including the date hereof.

Section 3.24 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Seller or the Company or any of its Subsidiaries.

Section 3.25 Disclosure. None of the representations or warranties of the
Seller, the Company or Palladium contained in this Agreement or any Ancillary
Agreement and none of the information contained in any schedule, certificate, or
other document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby contains any

 

26



--------------------------------------------------------------------------------

untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated herein, the Buyer represents and warrants to the
Seller as follows:

Section 4.1 Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to own, lease and operate its properties and
to carry on its business as it is now being conducted.

Section 4.2 Authority. The Buyer has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Buyer of this Agreement and each of the
Ancillary Agreements to which it will be a party and the consummation by the
Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action. This Agreement has been,
and upon their execution each of the Ancillary Agreements to which the Buyer
will be a party will have been, duly and validly executed and delivered by the
Buyer. This Agreement constitutes, and upon their execution each of the
Ancillary Agreements to which the Buyer will be a party will constitute, the
legal, valid and binding obligations of the Buyer, enforceable against the Buyer
in accordance with their respective terms.

Section 4.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Buyer of this Agreement and
each of the Ancillary Agreements to which the Buyer will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with or violate (i) the certificate of incorporation or bylaws
of the Buyer or (ii) any Law applicable to the Buyer.

(b) The Buyer is not required to file, seek or obtain any notice, authorization,
approval, order, permit or consent of or with any Governmental Authority in
connection with the execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which it will be party or the
consummation of the transactions contemplated hereby or thereby, except for such
filings as may be required by any applicable federal, state or foreign
securities or “blue sky” laws.

Section 4.4 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Buyer.

Section 4.5 Investment Intent. The Buyer is acquiring the Shares for its own
account for investment purposes only and not with a view to any public
distribution thereof or with any

 

27



--------------------------------------------------------------------------------

intention of selling, distributing or otherwise disposing of the Shares in a
manner that would violate the registration requirements of the Securities Act or
any similar foreign securities Law.

ARTICLE V

COVENANTS

Section 5.1 Conduct of Business Prior to the Closing. Between the date of this
Agreement and the Closing, unless the Buyer shall otherwise agree in writing and
except as expressly contemplated by this Agreement, the Seller shall cause the
business of the Company and its Subsidiaries to be conducted only in the
ordinary course of business consistent with past practice, and shall cause the
Company and its Subsidiaries to preserve substantially intact its business
organization and assets, keep available the services of its current officers,
employees and consultants and preserve the current relationships of the Company
and its Subsidiaries with customers, suppliers and other persons with which the
Company and its Subsidiaries have significant business relations. Without
limiting the generality of the foregoing, unless consented to by the Buyer in
writing (which consent shall not be unreasonably withheld), none of the Seller,
the Company or any of its Subsidiaries shall, except as specifically
contemplated by this Agreement:

(a) amend the Company’s or any of its Subsidiaries’ certificate of incorporation
or bylaws, or equivalent organizational documents;

(b) authorize, create, or issue any form of equity or other ownership interest
(or any right or interest exercisable or convertible into an equity or other
ownership interest) in the Company or any of its Subsidiaries;

(c) declare or pay a cash or other dividend or distribution on the Company’s or
any of its Subsidiaries’ outstanding equity or other ownership interests;

(d) enter into any compensation arrangement between the Company or any of its
Subsidiaries and any executive officer providing for aggregate annual
compensation, including the fair value of any equity interests granted or
expected to be granted, in excess of €150,000, or represents an aggregate
compensation increase greater than or equal to 5% of such executive officer’s
existing compensation;

(e) materially change the terms of any Plan or employee agreement or increase
(or commit, orally or in writing, to increase) compensation or benefits payable
under any Plan (including accelerating the right to receive benefits or payments
thereunder), or increase the rate of compensation of employees or directors
generally, except in the ordinary course of business;

(f) adopt (or commit, orally or in writing, to adopt) a new Plan or terminate
(or commit, orally or in writing, to terminate) any existing Plan;

(g) incur any additional indebtedness, either through the entering into new
facility agreements or in connection with the increase of any existing
facilities;

 

28



--------------------------------------------------------------------------------

(h) loan to, or guarantee or assume any loan or obligation on behalf of, any
director, officer, employee or shareholder of the Company or any of its
Subsidiaries;

(i) create or provide for any guarantee, indemnity, counter-indemnity, letter of
comfort or other similar Contract to secure an obligation of a third party;

(j) create, assume or suffer the existence of any Encumbrance on any assets or
equity or other ownership interests of the Company or any of its Subsidiaries
(including all Company IP), except in the ordinary course of business;

(k) enter into, amend or modify in any material respect or terminate any
Contract that (i) involves a future or potential Liability or receivable, as the
case may be, in excess of €10,000 on an annual basis or in excess of €25,000
over the current Contract term, (ii) has a term greater than one year and cannot
be cancelled by the Company or its Subsidiary without penalty or further payment
and without more than 30 days’ notice, or (iii) is material to the business,
operations, assets, financial condition, results of operations or prospects of
the Company and its Subsidiaries, taken as a whole;

(l) enter into, amend or modify in any material respect or terminate any broker,
distributor, supplier, licensing, design, dealer, manufacturer’s representative,
franchise, agency, continuing sales or purchase, sales promotion, market
research, marketing, consulting or advertising Contract, in each case that
involves a future or potential Liability or receivable, as the case may be, in
excess of €15,000 on an annual basis;

(m) enter into any new joint venture, partnership, strategic alliance, exclusive
dealing, noncompetition or similar Contract;

(n) enter into any Related Party transaction;

(o) make or commit to make any capital expenditure or group of related capital
expenditures equal to or in excess of €50,000;

(p) enter into, commit to or propose any extraordinary corporate transaction,
including any plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries, or other altering of the Company’s or any of
its Subsidiaries’ corporate structure;

(q) purchase or otherwise acquire any securities or material assets from any
other Person;

(r) sell, lease, license, transfer or otherwise dispose of any material asset,
property, security or right of the Company or any of its Subsidiaries (including
all Company IP);

(s) file or assert against a third party, or settle, any dispute, claim or
litigation where the amount to be paid, written off or received is €25,000 or
more; or

(t) change the Company’s any of its Subsidiaries’ accounting principles, methods
or practices or the manner in which such entity keeps its books and records, or
change

 

29



--------------------------------------------------------------------------------

any of its current practices with regard to sales, receivables, payables,
accrued expenses or accrued bonuses, except as required by GAAP.

Section 5.2 Covenants Regarding Information. From the date hereof until the
Closing Date, the Seller shall, and shall cause the Company and its Subsidiaries
to, afford the Buyer and its officers, directors, principals, employees,
advisors, auditors, agents, bankers and other representatives (collectively,
“Representatives”) complete access (including for inspection and copying) at all
reasonable times to the Representatives, properties, offices, plants and other
facilities, books and records of the Company and each of its Subsidiaries, and
shall furnish the Buyer with such financial, operating and other data and
information as the Buyer may reasonably request, including any documentation
relating to the Restructuring. Subsequent to the Closing, the Seller shall, and
shall cause Palladium to afford the Buyer and its Representatives such
information as required pursuant to Section 8.6.

Section 5.3 Exclusivity. The Seller agrees that between the date of this
Agreement and the earlier of the Closing and the termination of this Agreement,
the Seller shall not, and shall take all action necessary to ensure that none of
the Company, any of its Subsidiaries or any of their respective Affiliates or
Representatives shall, except as expressly contemplated by this Agreement:

(a) solicit, initiate, consider, encourage or accept any other proposals or
offers from any Person (i) relating to any direct or indirect acquisition or
purchase of all or any portion of the capital stock of the Company or any of its
Subsidiaries or assets of the Company or any of its Subsidiaries, other than
inventory to be sold in the ordinary course of business consistent with past
practice, (ii) to enter into any merger, consolidation or other business
combination relating to the Company or any of its Subsidiaries or (iii) to enter
into a recapitalization, reorganization or any other extraordinary business
transaction involving or otherwise relating to the Company or any of its
Subsidiaries other than the Restructuring; or

(b) participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing. The Seller immediately shall cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to any of the
foregoing.

The Seller shall notify the Buyer promptly, but in any event within 24 hours,
orally and in writing if any such proposal or offer, or any inquiry or other
contact with any Person with respect thereto, is made. Any such notice to the
Buyer shall indicate in reasonable detail the identity of the Person making such
proposal, offer, inquiry or other contact and the terms and conditions of such
proposal, offer, inquiry or other contact. The Seller shall not, and shall cause
the Company and each of its Subsidiaries not to, release any Person from, or
waive any provision of, any confidentiality or standstill agreement to which the
Seller or the Company or any of its Subsidiaries is a party, without the prior
written consent of the Buyer.

 

30



--------------------------------------------------------------------------------

Section 5.4 Non-Competition; Non-Solicitation.

(a) For the period ending on the later of (i) two (2) years from the Future
Closing Date, and (ii) two (2) years following the date on which the Seller
shall have ceased to exercise any functions as officer or director of the
Company and any of its Subsidiaries, the Seller shall not, and shall cause its
Affiliates not to, directly or indirectly through any Person or contractual
arrangement:

(i) engage in any business that manufactures, produces or supplies products or
services of the kind manufactured, produced or supplied by the Company or any of
its Subsidiaries as of the Closing Date (the “Business”), or perform management,
executive or supervisory functions with respect to, own, operate, join, control,
render financial assistance to, receive any economic benefit from, exert any
influence upon, participate in, render services or advice to, or be connected as
an officer, employee, partner, member, stockholder, consultant or otherwise
with, any business or Person that competes in whole or in part with the Business
anywhere in the territory where the Company and its Subsidiaries conduct the
Business as of the Closing Date;

(ii) solicit, recruit or hire any person who at any time on or after the date of
this Agreement is a Company Group Employee (as hereinafter defined); provided,
that the foregoing shall not prohibit (A) a general solicitation to the public
of general advertising or similar methods of solicitation by search firms not
specifically directed at Company Group Employees or (B) the Seller or any of its
Affiliates from soliciting, recruiting or hiring any Company Group Employee who
has ceased to be employed or retained by the Company or any of its Subsidiaries,
the Buyer or any of their respective Affiliates for at least 12 months. For
purposes of this Section 5.4, “Company Group Employees” means, collectively,
officers, directors and employees of the Company and its Subsidiaries, the Buyer
and their respective Affiliates and persons acting under any management,
service, consulting, distribution, dealer or similar contract with respect to
the Company and its Subsidiaries or the Buyer;

(iii) approach or seek Business from any Customer (as hereinafter defined),
refer Business from any Customer to any Person or be paid commissions based on
Business sales received from any Customer by any Person. For purposes of this
Section 5.4(a)(iii), the term “Customer” means any Person to which the Seller,
the Company and its Subsidiaries, the Buyer or any of their respective
Affiliates provided products or services during the 36-month period prior to the
time at which any determination shall be made that any such Person is a
Customer; provided, that the foregoing shall not prohibit any referral of
Business by the Seller or the Company and its Subsidiaries to the Buyer; or

(iv) disparage the Buyer or any of its Affiliates in any way that could
adversely affect the goodwill, reputation or business relationships of the Buyer
or any of its Affiliates with the public generally, or with any of their
customers, suppliers or employees.

(b) The Seller acknowledges that the covenants of the Seller set forth in this
Section 5.4 are an essential element of this Agreement and that any breach by
the Seller of any provision of this Section 5.4 will result in irreparable
injury to the Buyer. The Seller acknowledges that in the event of such a breach,
in addition to all other remedies available at

 

31



--------------------------------------------------------------------------------

law, the Buyer shall be entitled to equitable relief, including injunctive
relief, and an equitable accounting of all earnings, profits or other benefits
arising therefrom, as well as such other damages as may be appropriate. The
Seller has independently consulted with its counsel and after such consultation
agrees that the covenants set forth in this Section 5.4 are reasonable and
proper to protect the legitimate interest of the Buyer.

(c) If the Arbitrator determines that the character, duration or geographical
scope of the provisions of this Section 5.4 are unreasonable, it is the
intention and the agreement of the parties that these provisions shall be
construed by the Arbitrator in such a manner as to impose only those
restrictions on the Seller’s conduct that are reasonable in light of the
circumstances and as are necessary to assure to the Buyer the benefits of this
Agreement. If, in any arbitration proceeding, the Arbitrator shall refuse to
enforce all of the separate covenants of this Section 5.4 because taken together
they are more extensive than necessary to assure to the Buyer the intended
benefits of this Agreement, it is expressly understood and agreed by the parties
that the provisions hereof that, if eliminated, would permit the remaining
separate provisions to be enforced in such proceeding, shall be deemed
eliminated, for the purposes of such proceeding, from this Agreement.

(d) In consideration for the Seller’s obligations in this Section 5.4, the
Seller shall be entitled to receive the termination compensation provided for in
Section 5.17 upon the terms and conditions set forth therein.

Section 5.5 Notification of Certain Matters; Supplements to Schedules.

(a) The Seller shall give prompt written notice to the Buyer of (i) the
occurrence or non-occurrence of any change, condition or event the occurrence or
non-occurrence of which would render any representation or warranty of the
Seller, the Company or Palladium contained in this Agreement or any Ancillary
Agreement, if made on or immediately following the date of such event, untrue or
inaccurate, (ii) the occurrence of any change, condition or event that has had
or is reasonably likely to have a Material Adverse Effect, (iii) any failure of
the Seller, the Company, any Subsidiary of the Company or any other Affiliate of
the Seller to comply with or satisfy any covenant or agreement to be complied
with or satisfied by it hereunder or any event or condition that would otherwise
result in the nonfulfillment of any of the conditions to the Buyer’s obligations
hereunder, (iv) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements or (v) any Action pending or, to the Seller’s knowledge, threatened
against a party or the parties relating to the transactions contemplated by this
Agreement or the Ancillary Agreements.

(b) The Seller shall supplement the information set forth on the Schedules with
respect to any matter now existing or hereafter arising that, if existing or
occurring at or prior to the date of this Agreement, would have been required to
be set forth or described in the Schedules or that is necessary to correct any
information in the Schedules or in any representation or warranty of the Seller,
the Company or Palladium which has been rendered inaccurate thereby promptly
following discovery thereof. No such supplement shall be deemed to cure any
breach of any representation or warranty made in this Agreement or any Ancillary
Agreement or have any effect for purposes of determining the satisfaction of the
conditions set

 

32



--------------------------------------------------------------------------------

forth in Section 6.3, the compliance by the Seller, the Company or Palladium
with any covenant set forth herein or the Buyer’s rights to indemnification
pursuant to Section 7.1.

Section 5.6 General Release.

(a) The Seller on his own behalf and on behalf of his Affiliates (collectively,
the “Releasing Parties”), hereby absolutely, unconditionally and irrevocably
RELEASES and FOREVER DISCHARGES, as of the Funding Date and as of the Closing
Date, the Company and its Subsidiaries and the Buyer and each of their
respective past, present, present or future parent entities, divisions,
Affiliates, Subsidiaries, related business entities, stockholders, members,
partners, limited partners, and their respective present and former directors,
managing directors, officers, control persons, stockholders, employees, agents,
attorneys, administrators, representatives, successors and assigns
(collectively, the “Released Parties”) from the following (collectively, the
“Released Claims”): all claims, actions, causes of action, suits, debts,
liabilities, obligations, sums of money, accounts, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions, claims and
demands arising out of, relating to or any way connected with the Company or its
Subsidiaries or the Buyer, including, without limitation, any and all corporate
actions, activities, assets, liabilities, employees, officers, directors and
stockholders, whether known or unknown, suspected or unsuspected, absolute or
contingent, direct or indirect or nominally or beneficially possessed or claimed
by any of the Releasing Parties, whether the same be in administrative
proceedings, in arbitration or admiralty, at law, in equity or mixed, which such
Releasing Party ever had, now has, or hereafter can, shall or may have against
the Released Parties, from the beginning of time to and including the Funding
Date and the Closing Date, as applicable, whether or not relating to claims
pending on, or asserted after, the Funding Date or the Closing Date, as
applicable; provided, however, that the Released Parties shall not be released
from any of their obligations or liabilities to the Releasing Parties arising
under this Agreement.

(b) The Seller hereby expressly waives, as of the Funding Date and as of the
Closing Date, any rights the Seller may have under applicable Law, as well as
under any common law principles of similar effect, to preserve Released Claims
which the Seller does not know or suspect to exist in such person’s favor at the
Funding Date or the Closing Date, as applicable. Should the Seller discover that
any fact relied upon in giving the release provided in this Section 5.6 was
untrue, or that any fact was concealed, or that an understanding of the facts or
law was incorrect, the Seller shall not be entitled to any relief as a result
thereof, and the Seller surrenders any rights he might have to rescind the
release provided in this Section 5.6 on any ground. Such release is intended to
be and is final and binding regardless of any claim of misrepresentation,
promise made without the intention of performing, concealment of fact, mistake
of law, or any other circumstances whatsoever.

(c) The Seller hereby irrevocably covenants to refrain from asserting any claim
or demand, or commencing, instituting or causing to be commenced, any proceeding
of any kind against any Released Party based upon or relating to any Released
Claim. If the Seller (or an Affiliate thereof) brings any claim, suit, action or
manner of action against the Released Parties (or any of them) in administrative
proceedings, in arbitration or admiralty, at law, in equity, or mixed, with
respect to any Released Claim, then the Seller shall indemnify the Released
Parties (or any of them) in the amount or value of any final judgment or
settlement

 

33



--------------------------------------------------------------------------------

(monetary or other) and any related cost (including without limitation
reasonable legal and expert fees and expenses) entered against, paid or incurred
by the Released Parties (or any of them).

(d) The Seller represents and warrants to the Released Parties that there has
been no assignment or other transfer of any interest in any Released Claim.

(e) For the avoidance of doubt, the provisions of this Section 5.6 shall not
release the Released Parties from any obligation or liability which they may owe
the Releasing Party for any fact, event or undertaking which originates after
the Funding Date; provided, that such obligation or liability has no connection
to any Released Claim(s).

Section 5.7 Confidentiality.

(a) Each of the parties shall hold, and shall cause its Representatives to hold,
in confidence all documents and information furnished to it by or on behalf of
the other party in connection with the transactions contemplated hereby pursuant
to the terms of the confidentiality agreement dated April 2, 2008 between the
Buyer and the Seller (the “Confidentiality Agreement”), which shall continue in
full force and effect until the Closing Date, at which time such Confidentiality
Agreement and the obligations of the parties under this Section 5.7 shall
terminate. If for any reason this Agreement is terminated prior to the Closing
Date, the Confidentiality Agreement shall nonetheless continue in full force and
effect in accordance with its terms.

Section 5.8 Consents and Filings; Further Assurances.

(a) The Seller and the Buyer shall use all commercially reasonable efforts to
take, or cause to be taken, all appropriate action to do, or cause to be done,
all things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements as promptly as practicable, including to obtain
from Governmental Authorities and other Persons all consents, approvals,
authorizations, qualifications and orders as are necessary for the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements.
In particular, without limitation, the Seller, the Company and Palladium shall
take, or cause to be taken, all corporate actions required to be taken pursuant
to this Agreement on or prior to the Funding Date.

(b) From time to time after the Closing, and for no further consideration, each
of the parties shall, and shall cause its Subsidiaries to, execute, acknowledge
and deliver such assignments, transfers, consents, assumptions and other
documents and instruments and take such other actions as may be necessary or
desirable to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements.

Section 5.9 Public Announcements. On and after the date hereof and through the
Closing Date, the parties shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
or the transactions contemplated hereby, and neither party shall issue any press
release or make any public statement prior to obtaining the other party’s
written approval, which approval shall not be

 

34



--------------------------------------------------------------------------------

unreasonably withheld, except that no such approval shall be necessary to the
extent disclosure may be required by applicable Law or any listing agreement of
any party hereto.

Section 5.10 Restructuring. The Seller, the Buyer and the Company shall
consummate the Restructuring as follows:

(a) As soon as reasonably practicable after the date hereof, but within twenty
(20) days, the Seller shall take, and shall cause the Company to take, any
necessary actions so that the Seller’s shares in each of SC Spitfire Finance and
Vantage Finance SAS be contributed to the Company.

(b) On the Funding Date, the Seller and the Company shall take and cause to be
taken all actions necessary for the Company to purchase all of the equity
interests held by the Minority Shareholders in the Restructure Subs for an
aggregate purchase price in the amount of €3,546,000 (to be paid as set forth in
Section 5.10(e)), so that the Company shall on the Funding Date and at the
Closing hold directly or indirectly 100% of the capital stock of each of its
Subsidiaries.

(c) In furtherance of the foregoing, the Seller and the Company shall take, or
cause to be taken, the following actions:

(i) Mr. Didier Jacquard and Mr. Didier Coussin shall execute and deliver to the
Company on the Funding Date seven counterparts (exemplaires originaux) of a duly
executed Share Transfer Agreement in the form of Exhibit E, which Share Transfer
Agreement contains (A) an acknowledgement from each Minority Shareholder that
(1) the Restructuring was completed in accordance with the shareholders
agreements referenced in Section 5.10(c)(v) and (2) such agreements have been
terminated and are of no force or effect, (B) a confirmation by Didier Jacquard
that he is married under the régime de la separation de biens and that no
consent from his wife is required in connection with the transfer of his shares
in SC Spitfire Finance and (C) a general release from the Minority Shareholders;

(ii) Mr. Didier Jacquard shall deliver to the Company a duly executed stock
transfer form (ordre de mouvement) transferring the ownership of 1,650 shares in
Pallinvest SAS;

(iii) Mr. Didier Coussin shall deliver to the Company a duly executed stock
transfer form (ordre de mouvement) transferring the ownership of 700 shares in
Pallinvest SAS;

(iv) Mr. Didier Jacquard shall deliver to the Company a duly executed stock
transfer form (ordre de mouvement) transferring the ownership of 148 shares in
Vantage Finance SAS;

(v) the Seller shall provide evidence satisfactory to the Buyer that (A) all
necessary consents and/or waivers have been obtained in connection with the
transfer of Pallinvest SAS, Vantage Finance SAS and SC Spitfire Finance shares
referred to in Sections 5.10(a) and (b), including under (1) the shareholders
agreement relating to SC Spitfire Finance entered into between the Seller and
Mr. Didier Jacquard on February 6, 2006, (2) the

 

35



--------------------------------------------------------------------------------

shareholders agreement relating to Pallinvest SAS entered into between SC
Spitfire Finance and the Minority Shareholders on February 6, 2006; and (3) the
shareholders agreement relating to Palladium entered into between Pallinvest SAS
and Consolidated Shoe Company (now Vantage Finance SAS) on February 15, 2006 (as
amended on September 4, 2006), and (B) such consents and/or waivers have been
given by such Persons in light of, and with full knowledge of, the transactions
contemplated by this Agreement;

(vi) the Seller shall provide evidence satisfactory to the Buyer that each of SC
Spitfire Finance, Vantage Finance SAS, Pallinvest SAS and their respective
shareholders have taken all necessary corporate action to approve the transfer
of the Seller’s, Didier Jacquard’s and Didier Coussin’s shares to the Company in
accordance with applicable Laws and with the statuts of SC Spitfire Finance,
Vantage Finance SAS and Pallinvest SAS, and that such approvals have been given
in light of, and with full knowledge of, the possible change of control of the
Company and its Subsidiaries, and to modify the statuts of SC Spitfire Finance
to take into account such transfer; and

(vii) the Seller shall deliver to the Minority Shareholders, no later than
fifteen (15) days before the Funding Date and the date of execution by the
Minority Shareholders of the Share Transfer Agreement referred to in
Section 5.10(c)(i), a true and complete copy of this Agreement, duly executed by
each of the parties hereto.

(d) On the Funding Date, subject to Article VI, the Loan Amount shall be made
available by the Buyer (or the Designated Lender) to the Company.

(e) As soon as the Loan Amount is made available by the Buyer (or the Designated
Lender) to the Company, the Seller and the Company shall take and cause to be
taken the following actions:

(i) in consideration for the 1,650 shares in Pallinvest SAS sold by Mr. Didier
Jacquard to the Company, the Company shall deliver to Mr. Didier Jacquard, by
wire transfer to a bank account designated in writing by Mr. Didier Jacquard to
the Company (with a copy to the Buyer) at least five (5) Business Days prior to
the Funding Date, an amount equal to €1,288,000 in immediately available funds;

(ii) in consideration for the 700 shares in Pallinvest SAS sold by Mr. Didier
Coussin to the Company, the Company shall deliver to Mr. Didier Coussin, by wire
transfer to a bank account designated in writing by Mr. Didier Coussin to the
Company (with a copy to the Buyer) at least five Business Days prior to the
Funding Date, an amount equal to €546,000 in immediately available funds;

(iii) in consideration for the 148 shares in Vantage Finance SAS sold by
Mr. Didier Jacquard to the Company, the Company shall deliver to Mr. Didier
Jacquard, by wire transfer to a bank account designated in writing by Mr. Didier
Jacquard to the Company (with a copy to the Buyer) at least five Business Days
prior to the Funding Date, an amount equal to €425,000 in immediately available
funds; and

(iv) in consideration for the 1,650 shares in SC Spitfire Finance sold by
Mr. Didier Jacquard to the Company, the Company shall deliver to Mr. Didier
Jacquard, by wire

 

36



--------------------------------------------------------------------------------

transfer to a bank account designated in writing by Mr. Didier Jacquard to the
Company (with a copy to the Buyer) at least five Business Days prior to the
Funding Date, an amount equal to €1,287,000 in immediately available funds.

(f) As soon as the Loan Amount is delivered to the Minority Shareholders, the
Seller shall cause the Company to (i) pay to Didier Jacquard an amount of
€100,000 corresponding to the principal amount of the shareholder loan granted
by Didier Jacquard to Vantage Finance SAS, increased by the total amount of any
accrued interests until the Funding Date and (ii) be substituted for Didier
Jacquard in its rights under the above mentioned shareholder loan.

Section 5.11 ARFI. As soon as practicable after the date hereof, the Seller
shall take, or cause to be taken, all necessary, proper or advisable action
under applicable Law to form the Company as a simplified joint stock company of
France prior to the Funding Date. The by-laws of the Company shall be in the
form of Exhibit B.

Section 5.12 Future Purchase of the Company.

(a) In connection with the undertaking to sell the Other Shares pursuant to this
Agreement, the Seller shall not sell, assign, convey, encumber or otherwise
transfer or dispose of any or all of the Other Shares without the Buyer’s
consent.

(b) Except as otherwise provided in Section 8.1, on or before June 30, 2009, the
Seller shall sell, assign, transfer, convey and deliver the Other Shares (the
“Future Purchase”) to the Buyer, free and clear of all Encumbrances, and the
Buyer shall purchase the Other Shares from the Seller, for an aggregate purchase
price (the “Future Purchase Price”) equal to:

 

  (i) €5,000,000 (the “Fixed Future Purchase Price”); plus

 

  (ii) an amount (the “Variable Future Purchase Price”) equal to:

 

  a. 0.43 multiplied by the product of (A) eight (8) times (B) Palladium’s
EBITDA for the twelve month period ended December 31, 2012, plus

 

  b. to the extent the Buyer causes the transfer of any Palladium Brands to an
Affiliate of the Buyer after the Closing Date and prior to December 31, 2012
(each, a “Brand Transferee”), with respect to each country of registration (or
other demarcation) of such Palladium Brands (each, a “Country”), 0.43 multiplied
by the greater of:

 

  (A) the product of (1) eight (8) times (2) each Brand Transferee’s EBITDA in
such Country for the twelve month period ended December 31, 2012; or

 

  (B) five percent (5%) of Turnover in such Country for the twelve month period
ended December 31, 2012;

 

37



--------------------------------------------------------------------------------

provided, that in the event that prior to December 31, 2012, a Brand Transferee
subsequently grants a license on any of the Palladium Brands to:

 

  (A) a Third Party Transferee, then such license shall affect the calculation
provided by this Section 5.12(b)(ii)b. as set forth in Sections 5.13(b) and (c);
or

 

  (B) an Affiliate of the Buyer, then (x) the calculation provided by this
Section 5.12(b)(ii)b. shall be based on such Affiliate’s EBITDA or Turnover, as
the case may be, and (y) the amount of any royalties paid by such Affiliate to
the Brand Transferee under the license agreement shall be excluded from the
computation of such Affiliate’s EBITDA.

 

    less

 

  c. €3,300,000

provided, that the amount of the Variable Future Purchase Price shall in any
event be capped at €6,700,000.

The Buyer shall send a written notice to the Seller, specifying a place and date
not later than June 30, 2009, of the closing of such purchase of the Other
Shares; provided, that the actual closing date may be extended as necessary to
fulfill the conditions set forth in Article VI (the “Future Closing Date”), but
in no event shall the Future Closing Date occur later than June 30, 2009 without
the prior written consent of the Buyer.

(c) For the purposes of this Section 5.12, “EBITDA” means, for any consecutive
twelve month period, without duplication, (i) the net income derived from the
Palladium Brands for such fiscal year, as reflected on the audited statement of
operations of Palladium or, as applicable, any Brand Transferee(s) (and its
Subsidiaries) for such fiscal year, plus, (ii) to the extent deducted in
determining the net income referred to in clause (i) above, the aggregate amount
of depreciation and amortization, interest expense and income tax expense of
Palladium or, as applicable, any Brand Transferee(s) (and its Subsidiaries) for
such fiscal year, less (iii) to the extent included in determining the net
income referred to in clause (i) above, any interest income of Palladium or, as
applicable, any Brand Transferee(s) (and its Subsidiaries), less (iv) to the
extent included in determining the net income referred to in clause (i) above
and to the extent not previously deducted, all non-operating and other
non-recurring extraordinary income of Palladium or, as applicable, any Brand
Transferee(s) (and its Subsidiaries) for such fiscal year, in each case
determined in accordance with GAAP (or generally accepted accounting principles
and practices in the United States as in effect on the date hereof with respect
to any Brand Transferee (and its Subsidiaries)).

(d) Additionally, the following items of income, gain, costs, charges and
expenses shall be excluded from the computation of EBITDA:

 

38



--------------------------------------------------------------------------------

(i) any extraordinary or nonrecurring items of income, gain, loss, charge or
expense (including, without limitation, any income or gain from the lawsuits set
forth in Schedule 7.2(f));

(ii) any sales returns, discounts, allowances or other reductions occurring in
the period from January 1, 2013 through June 30, 2013, for sales made prior to
December 31, 2012;

(iii) accounts receivable at December 31, 2012 written off during the period
from January 1, 2013 through June 30, 2013, in excess of the allowance for
doubtful accounts at December 31, 2012;

(iv) any loss on sales through June 30, 2013 of inventory at December 31, 2012
at less than carrying cost;

(v) any profit on sales to customers prior to December 31, 2012 where such sales
are made in advance of previous customary delivery dates for such customers;

(vi) gains or losses realized from the sale or other disposition of capital
assets or of property used in the trade or business of the Company; and

(vii) income, gains or losses resulting from any change in accounting
principles, procedures, methods or practices subsequent to the date hereof,
including income, gains or losses representing the cumulative effect on prior
periods of any such changes.

The financial statements of any Brand Transferee shall include a breakdown of
each of EBITDA (for the Palladium Brands) and Turnover for each Country and
shall be included in the audited consolidated financial statements of the Buyer.

(e) From the Funding Date to and including December 31, 2012 (or the Seller’s
earlier removal or resignation from the Company), the Seller, as Président of
the Company (including acting in the Company’s capacity as Président or Gérant
of the Company’s Subsidiaries), shall not take any action (or fail to take
action) that might have (and actually results in) an effect upon EBITDA unless
(A) such action (or failure to take action) would be taken (or not taken) in the
ordinary course of business of Palladium as of the date hereof or (B) the Buyer
consents thereto.

(f) Except as otherwise provided in Section 8.1, on or prior to June 30, 2013,
the Buyer shall send a written notice to the Seller (the “Notice”), including
the Buyer’s calculation of the Variable Future Purchase Price (excluding the
adjustments set forth in Sections 5.12(d)(ii)-(v)). In the event that the Seller
disagrees with the computation of the Variable Future Purchase Price as
reflected on the Notice, the Seller shall give written notice of his objections
thereto (a “Future Dispute Notice”) within fifteen (15) days of the Buyer’s
delivery of the Notice to the Seller. If the Seller does not timely deliver a
Future Dispute Notice, the Variable Future Purchase Price as set forth on the
Notice will be final and binding on the parties (subject only to the provisions
of Section 5.12(h) below). If the Seller timely delivers a Future Dispute
Notice, then during the 30-day period following such delivery, the Buyer, on the
one hand, and the Seller, on the other hand, shall attempt to resolve any
differences which they may

 

39



--------------------------------------------------------------------------------

have with respect to any matters specified in the Future Dispute Notice (which
resolution, if any, shall be final and binding on all parties). If, at the end
of such 30-day period the parties shall have failed to reach written agreement
with respect to all such matters, then all such matters specified in the Future
Dispute Notice with respect to which an agreement has not been reached (the
“Disputed Matters”) shall be submitted to and arbitrated by an independent
accounting firm mutually acceptable to the Buyer and the Seller among Deloitte,
KPMG or PricewaterhouseCoopers (the “Independent Accounting Firm”), it being
provided that if the parties fail to agree on the Independent Accounting Firm
within ten (10) days following the expiration of the above-mentioned 30-day
period, the Independent Accounting Firm shall be appointed by the President of
the Commercial Court of Paris at the request of either party. The Independent
Accounting Firm shall act as an independent arbitrator in accordance with the
provisions of Article 1592 of the French Civil Code. Following such selection,
the Independent Accounting Firm will be provided each of the Buyer’s and the
Seller’s computation of the Variable Future Purchase Price and shall promptly
determine the amount of the Variable Future Purchase Price (the “Final Variable
Purchase Price”) in accordance with this Agreement and the definition of
“EBITDA” herein (excluding the adjustments set forth in Sections
5.12(d)(ii)-(v) except to the extent the Disputed Matter(s) relate(s) to a
dispute pursuant to Section 5.12(h)), it being provided that in its
determination of the Final Variable Purchase Price, the Independent Accounting
Firm shall determine only those issues that are Disputed Matters. The
Independent Accounting Firm shall act promptly, and the Final Variable Purchase
Price shall be final and binding upon the parties hereto (subject only to the
provisions of Section 5.12(h) below). The fees and expenses of the Independent
Accounting Firm shall be borne equally by the Seller, on the one hand, and the
Buyer, on the other hand. On such date that is ten (10) Business Days following
the date that the Final Variable Purchase Price is finally determined (the
“Final Variable Purchase Price Payment Date”), the Buyer shall deliver to the
Seller, by wire transfer to the bank account that shall have been designated in
writing by the Seller to the Buyer at least five (5) Business Days prior to the
Final Variable Purchase Price Payment Date, an amount equal to eighty-five
percent (85%) of the Final Variable Purchase Price (the “Delivered Variable
Purchase Price”) in immediately available funds.

(g) The obligations of the Buyer and the Seller to consummate the Future
Purchase shall be subject to the fulfillment, at or prior to the Future Closing
Date, of the conditions set forth in Article VI. Additionally, at least five
(5) Business Days prior to the Future Closing Date, the Seller shall deliver an
executed stock transfer form (ordre de mouvement) to be held in escrow pending
delivery by the Buyer of the Fixed Future Purchase Price. If the Seller fails to
deliver such stock transfer form (ordre de mouvement) within such time period,
the Seller hereby irrevocably appoints and empowers the then Président of the
Company to execute and deliver in the Seller’s name and on the Seller’s behalf
the share transfer form and take such actions as the then Président of the
Company may deem necessary or appropriate to effect the Future Purchase. In such
event, the Future Purchase Price shall be held in a special account opened on
behalf of and in the name of the Seller. Except as provided in the previous
sentence, on the Future Closing Date, (i) the Buyer shall deliver to the Seller,
by wire transfer to a bank account designated in writing by the Seller to the
Buyer at least five (5) Business Days prior to the Future Closing Date, an
amount equal to the Fixed Future Purchase Price in immediately available funds
and (ii) the Seller shall deliver or cause to be delivered to the Buyer a duly
executed stock transfer form (ordre de mouvement) transferring ownership of the
Other Shares to the Buyer.

 

40



--------------------------------------------------------------------------------

(h) As soon as reasonably practicable after June 30, 2013, but in no event later
than August 15, 2013, the Buyer shall send a written notice to the Seller (the
“Second Notice”), which Second Notice shall include the Buyer’s re-calculation
of the Variable Future Purchase Price, as adjusted to account for the exclusions
from EBITDA listed in Sections 5.12(d)(ii)-(v) (the “Adjusted Variable Future
Purchase Price”), which exclusions were not determinable on the Final Variable
Purchase Price Payment Date. In the event that the Seller disagrees with the
Adjusted Variable Future Purchase Price as reflected on the Second Notice, the
Buyer and the Seller shall resolve such dispute in accordance with the
procedures set forth in Section 5.12(f). Upon determination of the Adjusted
Variable Purchase Price, the Buyer shall deliver to the Seller, by wire transfer
to the bank account designated in writing by the Seller to the Buyer pursuant to
Section 5.12(g), an amount equal to the difference between (i) the Adjusted
Variable Purchase Price and (ii) the Delivered Variable Purchase Price;
provided, that in the event that the Adjusted Variable Purchase Price is less
than the Delivered Variable Purchase Price, the Seller shall be liable for such
amount and shall deliver such amount to the Buyer, by wire transfer to a bank
account designated in writing by the Buyer to the Seller.

Section 5.13 Palladium Intellectual Property.

(a) The Seller covenants and agrees to promptly and fully cooperate with the
Buyer, including by executing any necessary documents and taking any other
necessary or desirable actions, to validly transfer all of Palladium’s Marks and
other Intellectual Property rights worldwide, except for rights in Austria,
Belgium, Cyprus, Denmark, Finland, France, Germany, Greece, Ireland, Italy,
Luxembourg, Malta, the Netherlands, Portugal, Slovenia, Spain, Sweden,
Switzerland and Turkey (such Intellectual Property to be transferred, the
“Palladium Intellectual Property”), for the then fair market value of the
Palladium Intellectual Property, pursuant to Section 8.4. The then fair market
value shall be an amount mutually agreed upon by the Buyer and the Seller, or if
such parties cannot agree, as determined by an independent appraiser to be
appointed by the Buyer.

(b) In the event a Brand Transferee decides to transfer any of the Palladium
Brands to a third party (which is not an Affiliate of the Buyer) (the “Third
Party Transferee”) or grant a license to use any of the Palladium Brands in
connection with footwear products to a Third Party Transferee, in each case
prior to December 31, 2012, (i) the Buyer and the Seller agree that the Variable
Future Purchase Price shall be calculated in accordance with the provisions of
Section 5.12(b)(ii)b. as if the Third Party Transferee were a Brand Transferee
and (ii) to that effect, the Buyer covenants to (x) promptly inform the Seller
of the main terms of such transfer or license (including the name of the Third
Party Transferee, the consideration paid by it and the other relevant conditions
of the transaction), (y) cause the Third Party Transferee to provide the EBITDA
and Turnover achieved in relation to the Palladium Brands in the relevant
Country(ies) within sixty (60) days after the end of each calendar year. The
Buyer shall deliver the information received from the Third Party Transferee on
its EBITDA and Turnover to the Seller within eight (8) days after the
above-mentioned sixty- (60-) day period.

(c) In the event a Brand Transferee decides to grant a license to use any of the
Palladium Brands in connection with any products other than footwear (including
apparel or accessories) to a Third Party Transferee prior to December 31, 2012,
the net revenues received by such Brand Transferee under such license agreement
shall be taken into account for purposes

 

41



--------------------------------------------------------------------------------

of calculating the Brand Transferee’s EBITDA or its Turnover in the relevant
Country(ies) in accordance with the provisions of Section 5.12(b)(ii)b.

Section 5.14 Intellectual Property. Upon request of the Buyer, the Seller shall,
and shall cause Palladium, to prepare, execute and deliver to the Buyer all
documentation necessary to record exclusive public-record ownership in Palladium
of all Intellectual Property identified on Schedule 3.16. The Seller
acknowledges and agrees that his covenant in this Section 5.14 is provided for
in the event it is determined that any such documentation has not been provided
prior to the Closing, and the Seller further acknowledges that this covenant
shall in no way release the Seller from any indemnification obligations under
Article VII in the event of any breach of the representations and warranties
contained in Section 3.16.

Section 5.15 Lyon Office. The Buyer shall maintain the Company’s current
headquarters in (or in the area of) Lyon for a period of at least four (4) years
after the Closing Date.

Section 5.16 Working Capital Loan. From and after the Closing, and subject to
the consummation of the sale and purchase of the Shares, the Buyer (or the
Designated Lender) shall lend money to Palladium, at Palladium’s request,
pursuant to the terms of the Loan Agreement.

Section 5.17 Termination Compensation. The Buyer shall cause the Company (i) to
comply with the terms of the decision to be adopted by the shareholder of the
Company at the latest on the Funding Date (the terms of which are set forth in
Exhibit C) and (ii) not to challenge the validity or enforceability of such
decision.

Section 5.18 Palladium Loan. The Buyer shall cause Palladium to pay to
Mr. William Carrington, by July 15, 2008, an amount of €500,000 corresponding to
the principal amount of the loan granted by Mr. William Carrington to Palladium,
together with all accrued interest on such loan.

Section 5.19 Financial Statements. On or before May 28, 2008, the Seller shall
deliver to the Buyer the financial statements (including balance sheet and
related statement of income), shareholders’ equity and cash flows of Palladium
for the semester ended March 31, 2008, and on or before June 5, 2008, the Seller
shall deliver to the Buyer the (i) financial statements (including balance sheet
and related statement of income), shareholders’ equity and cash flows of
Pallinvest SAS for the fiscal year ended March 31, 2008, (ii) financial
statements (including balance sheet and related statement of income),
shareholders’ equity and cash flows of SC Spitfire Finance for the quarter ended
March 31, 2008 and (iii) financial statements (including balance sheet and
related statement of income), shareholders’ equity and cash flows of Vantage
Finance SAS for the fiscal year ended March 31, 2008.

Section 5.20 By-Laws of the Company’s Subsidiaries. As soon as practicable after
the date hereof and before the Funding Date, the Seller shall take, or cause to
be taken, all necessary, proper or advisable action under applicable Law to
(i) amend the by-laws (statuts) of each of SC Spitfire Finance, Pallinvest SAS,
Vantage Finance SAS and Palladium such that (A) the Company shall be appointed
as Président (or, in the case of SC Spitfire Finance, Gérant) of such company,
in each case in the by-laws of the company concerned and for an unlimited
mandate

 

42



--------------------------------------------------------------------------------

and (B) the fiscal year for each such company shall begin on January 1 and end
on December 31 of each year and (ii) cause Grant Thornton International to be
appointed as a co-statutory auditor (commissaire aux comptes).

Section 5.21 Share Transfer Registry and Shareholder Accounts. On or prior to
the Funding Date, the Seller, as Président of the Company, shall (i) deliver the
share transfer registries (registre des mouvements de titres) and shareholder
accounts (comptes d’actionnaire) of the Company into Escrow and (ii) take all
necessary actions such that, from and after the Closing Date and subject to the
Closing, the Buyer shall keep and be responsible for maintaining the share
transfer registries (registre des mouvements de titres) and shareholder accounts
(comptes d’actionnaire) of the Company, including delivering a letter executed
by the Seller, as Président of the Company, to the Buyer on the Funding Date
evidencing such authority.

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1 General Conditions. The respective obligations of the Buyer, the
Seller, the Company and Palladium to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Funding
Date, of the following conditions, at or prior to the Closing Date, of the
following conditions in Section 6.1(a), or at or prior to the Future Closing
Date, of the following conditions, as applicable, any of which may, to the
extent permitted by applicable Law, be waived in writing by the agreement of all
such parties:

(a) No Action by any Governmental Authority shall have been instituted which
questions the validity or legality of the transactions contemplated hereby or
the Ancillary Agreements and which could reasonably be expected to adversely
affect the assets of the Company or any of its Subsidiaries materially if the
transactions contemplated hereby or thereby are consummated. There shall not be
any Law or judgment, decision, consent decree, injunction, ruling, order,
assessment or writ of any Governmental Authority that is binding on any Person
or its property under applicable Law that enjoins or makes the transactions
contemplated hereby or thereby illegal or otherwise prohibited.

(b) Any governmental or regulatory notices or approvals required under any
applicable Law to carry out the transactions contemplated by this Agreement or
the Ancillary Agreements shall have been obtained and the parties shall have
complied with all Laws applicable to the transactions contemplated by this
Agreement and the Ancillary Agreements, including, with respect to the
acquisition of the Other Shares, the Buyer and the Seller shall have obtained
any antitrust clearances that may be required therefor (should any such
clearances be necessary).

Section 6.2 Conditions to Obligations of the Seller, the Company and Palladium.
The obligations of the Seller, the Company and Palladium to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Funding Date or the Future Closing Date, as applicable, of
each of the following conditions, any of which may be waived in writing by the
Seller in his sole discretion:

 

43



--------------------------------------------------------------------------------

(a) Representations, Warranties and Covenants. The representations and
warranties of the Buyer contained in this Agreement or any Ancillary Agreement
or any schedule, certificate or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
shall be true and correct both when made and as of the Funding Date or the
Future Closing Date, as applicable, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct as of such specified date. The Buyer shall
have performed all obligations and agreements and complied with all covenants
and conditions required by this Agreement or any Ancillary Agreement to be
performed or complied with by it prior to or at the Funding Date or the Future
Closing Date, as applicable. The Seller shall have received from the Buyer a
certificate to the effect set forth in the preceding sentences, signed by a duly
authorized officer thereof.

(b) Ancillary Agreements. The Seller shall have received an executed counterpart
of each of the Ancillary Agreements, signed by each party other than the Seller,
the Company or Palladium.

Section 6.3 Conditions to Obligations of the Buyer. The obligations of the Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Funding Date, of each of the following
conditions (other than the conditions set forth in Section 6.3(r)), or at or
prior to the Closing, of the conditions set forth in Section 6.3(r), or at or
prior to the Future Closing Date, of each of the following conditions, any of
which may be waived in writing by the Buyer in its sole discretion:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Seller, the Company and Palladium contained in this Agreement
or any Ancillary Agreement or any schedule, certificate or other document
delivered pursuant hereto or thereto or in connection with the transactions
contemplated hereby or thereby shall be true and correct both when made and as
of the Funding Date or the Future Closing Date, as applicable, or in the case of
representations and warranties that are made as of a specified date, such
representations and warranties shall be true and correct as of such specified
date. For purposes of the Future Closing Date, this Section 6.3(a) shall only
apply to the representations and warranties in Sections 3.2, 3.4 and 3.24. The
Seller, the Company and Palladium, as applicable, shall have performed all
obligations and agreements and complied with all covenants and conditions
required by this Agreement or any Ancillary Agreement to be performed or
complied with by it prior to or at the Funding Date or the Future Closing Date,
as applicable. The Buyer shall have received from the Seller a certificate to
the effect set forth in the preceding sentences.

(b) Consents and Approvals. The authorizations, consents, orders and approvals
set forth in Schedule 6.3(b) shall have been received and shall be satisfactory
in form and substance so as to be valid and effective in accordance with French
law and, when applicable, in accordance with the terms of this Agreement and any
Exhibit hereto.

(c) No Litigation. No Action shall be pending or threatened (i) challenging the
transactions contemplated by this Agreement (including the Restructuring) or any
Ancillary Agreement or otherwise seeking damages in connection therewith or
(ii) seeking to prohibit or

 

44



--------------------------------------------------------------------------------

limit the ability of the Buyer to exercise full rights of ownership of the
Shares or the Other Shares, as applicable, after the Closing Date or the Future
Closing Date, as applicable.

(d) Ancillary Agreements. The Buyer shall have received an executed counterpart
of each of the Ancillary Agreements, signed by each party other than the Buyer
(or the Designated Lender).

(e) Legal Opinion. The Buyer’s counsel shall have received a legal opinion from
Requet Chabanel, dated as of the Funding Date, substantially in the form of
Exhibit D.

(f) No Material Adverse Effect. There shall not have occurred any change, event
or development or prospective change, event or development that, individually or
in the aggregate, has had or is reasonably likely to have a Material Adverse
Effect.

(g) Consent of Banks. The banks set forth on Schedule 6.3(g) shall have
(i) consented in writing to the transactions contemplated by this Agreement and
the Restructuring and (ii) waived in writing any right they may have to require
an early repayment of the facilities granted by them as a result of this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby, or otherwise, and the Seller shall have delivered such
documentation to the Buyer and such documentation shall remain in full force and
effect.

(h) ARFI. The Seller shall have validly (i) formed the Company as a simplified
joint stock company (société par actions simplifieé) under the laws of France,
(ii) taken any necessary actions such that the Company be bound by the
provisions of this Agreement in the same manner as if it had been an original
signatory hereof, (iii) substituted the Company in all his rights and
obligations under the Options, and (iv) contributed to the Company his shares in
each of SC Spitfire Finance and Vantage Finance SAS.

(i) Representatives. The Seller shall have resigned from his functions as
président or gérant, as applicable, of each of the Company’s Subsidiaries
without any indemnity, and each of the Company and the Restructure Subs shall
have taken all necessary corporate actions such that the Seller shall be the
Président of the Company and the Company shall be the Président or gérant, as
applicable, of each of the Company’s Subsidiaries.

(j) Restructuring. The Seller shall have delivered to the Buyer all original
documents relating to the purchase by and contribution to the Company of all of
the shares of SC Spitfire Finance, Vantage Finance SAS and Pallinvest SAS,
including the original copy of the Options and of the letters of exercise of the
Options and substitution of the Company into his rights and obligations under
the Options, the share purchase agreements, share transfer forms and
modifications of the by-laws of SC Spitfire Finance.

(k) Evidence of Shares. The Seller shall have delivered to the Buyer’s counsel,
to be held in escrow by such counsel (“Escrow”) and released automatically to
the Buyer on the Closing Date, (i) the share transfer registries (registre des
mouvements de titres) of the Company, (ii) the shareholder accounts (comptes
d’actionnaire) with the Company and (iii) a duly executed stock transfer form
(ordre de mouvement) transferring the ownership of the Shares to the Buyer. With
respect to the Future Closing, the Seller shall have delivered to the Buyer a

 

45



--------------------------------------------------------------------------------

duly executed stock transfer form (ordre de mouvement) transferring the
ownership of the Other Shares to the Buyer.

(l) Resolutions. The Company shall have delivered to the Buyer certified copies
of the Company’s resolutions of its board of directors and of its shareholders
approving the execution and delivery of this Agreement and the transactions
contemplated hereby. The Seller shall have also delivered to the Buyer a
certified copy of the minutes of the meetings of the shareholders of each of SC
Spitfire Finance, Pallinvest SAS and Vantage Finance SAS authorizing the
transfer of their shares by the Seller and the Minority Shareholders to the
Company, as contemplated by Section 5.10(c)(vi) and in accordance with French
law and the by-laws of the relevant companies.

(m) Extrait K-Bis and By-Laws of the Company. The Seller shall have furnished to
the Buyer a complete and correct copy of the certificate of incorporation
(extrait K-Bis) of the Company. The Seller shall have taken or caused to be
taken all necessary corporate actions such that the by-laws (statuts) of the
Company shall be as set forth on Exhibit B.

(n) Intellectual Property. The Seller shall have prepared, executed and
delivered to the Buyer all documentation necessary to provide for exclusive
ownership of all Intellectual Property identified on Schedule 3.16.

(o) Minority Shareholders. The Seller shall have delivered evidence satisfactory
to the Buyer at least five (5) Business Days prior to the Funding Date that
copies of this Agreement and the Ancillary Agreements were delivered to the
Minority Shareholders at least fifteen (15) days prior to the Funding Date and
the date of execution by the Minority Shareholders of the Share Transfer
Agreement referred to in Section 5.10(c)(i). The Seller shall have delivered to
the Buyer executed waivers and releases from the Minority Shareholders as
contemplated by Section 5.10 and notably in the form of the Share Transfer
Agreement attached hereto as Exhibit E.

(p) Financial Statements. The Seller shall have delivered to the Buyer the
Financial Statements required to be delivered pursuant to Section 5.19, and such
Financial Statements shall not reflect a deterioration of any of (i) goods
inventory; accounts receivable; claims; current accounts; cash; short term loan
notes; current accounts; or accounts payable by more than five percent (5%) or
(ii) shareholders’ equity by more than fifteen percent (15%), each as compared
to the good faith estimates of such metrics set forth on Schedule 6.3(p).

(q) Share Transfer Registry and Shareholder Accounts. The Seller shall have
delivered to the Buyer a letter executed by the Seller, as Président of the
Company, and reasonably acceptable to the Buyer, evidencing the transfer of
authority to the Buyer, as of and subject to the Closing, to keep and maintain
the share transfer registries (registre des mouvements de titres) and
shareholder accounts (comptes d’actionnaire) of the Company.

(r) Evidence of Payments due to the Minority Shareholders. The Seller shall have
delivered to the Buyer evidence of the delivery to the Minority Shareholders of
the payments required by Sections 5.10(e) and (f), and the Seller shall have
validly caused the

 

46



--------------------------------------------------------------------------------

Company to purchase all of the minority equity or other ownership interests of
the Subsidiaries, as contemplated by Section 5.10 and all in accordance with the
terms of the Options.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification. The Seller agrees to indemnify and hold harmless
the Buyer, or at the request of the Buyer any of its officers, directors,
employees, stockholders, partners and agents (together with the Buyer, the
“Covered Parties”) from and against (i) fifty-seven percent (57%) of any losses,
liabilities, obligations, damages, penalties, actions, proceedings, judgments,
suits, claims, costs, fees, expenses and disbursements (including, without
limitation, reasonable attorneys’ fees and disbursements) of any kind (“Losses”)
up to the Future Closing Date, and (ii) one hundred percent (100%) of Losses
from and after the Future Closing Date (as determined pursuant to
Section 5.12(f) or Section 8.1), which may be imposed upon, incurred by or
asserted against any of the Covered Parties, the Company or any of its
Subsidiaries or any of their respective officers, directors and employees as a
result of or arising out of:

(a) the Buyer’s status as a shareholder of the Company;

(b) the Buyer having entered into this Agreement, the Amendment No. 1 to the
Agreement entered into on June [2], 2009 or any of the Ancillary Agreements;

(c) any fact, event or circumstance constituting an untrue representation or
breach of any representation or warranty of the Seller contained herein;

(d) any failure by the Seller to perform any covenants or agreement contained
herein or in any certificate or document delivered pursuant hereto;

(e) any Environmental Law applicable to the Company or its Subsidiaries;

(f) otherwise relating to or arising out of the transactions contemplated
hereby;

(g) any loss of the right to use Tax losses carry-forward resulting from any
event occurring before or on the Closing against future taxable income; or

(h) Palladium’s failure to organize in due time the election of the worker’s
representatives as disclosed in Schedule 3.13.

Notwithstanding the foregoing the Seller shall not be obligated to indemnify the
Covered Parties from and against any Losses arising from a breach of a
representation and warranty relating to (A) the Marks and rights thereto set
forth in Schedule 3.16(i) (except with respect to a breach of a representation
or warranty set forth in Section 3.16(i)), and (B) the purchase of Intellectual
Property by Palladium from Consolidated Shoe in March 2008, and the subsequent
transfer of such Intellectual Property to the Buyer.

For purposes of clarification, the Seller shall not be obligated to indemnify
the Covered Parties from and against any specific Losses more than one time for
such Losses.

 

47



--------------------------------------------------------------------------------

Each of the Company and Palladium agrees, jointly and severally, to indemnify
and hold harmless the Buyer from and against any Losses which may be imposed
upon, incurred by or asserted against the Buyer, the Company or any of its
Subsidiaries or any of their respective officers, directors and employees as a
result of or arising out of:

(i) any fact, event or circumstance constituting an untrue representation or
breach of any representation or warranty of the Company or Palladium, as
applicable, contained herein; or

(ii) any failure by the Company or Palladium, as applicable, to perform any
covenants or agreement contained herein or in any certificate or document
delivered pursuant hereto.

Section 7.2 Limitation on Indemnity Claims.

(a) If the Seller, the Company or Palladium has any indemnification liability to
a Covered Party arising under this Agreement, the amounts due in satisfaction of
that liability shall be equal to the full amount of the Losses imposed upon,
incurred by or asserted against any of the Covered Parties, the Company or any
of its Subsidiaries; provided, however, that, with respect to the obligation to
indemnify and hold harmless the Covered Parties for their Losses pursuant to
Section 7.1(c), such obligation to indemnify and hold harmless the Covered
Parties for all their Losses shall only apply after such Losses exceed EUR Fifty
Thousand (€50,000) (the “Deductible”) in the aggregate; provided, further that,
except as provided in Sections 7.2(b) and 7.2(f), in no case shall the
obligation to indemnify and hold harmless the Covered Parties for their Losses
pursuant to this Article VII apply to Losses in excess of (i) EUR One Million
Five Hundred Thousand (€1,500,000) for so long as the Seller holds forty-three
percent (43%) of the Equity Interests and (ii) EUR Three Million Four Hundred
Thousand (€3,400,000) from and after the Future Closing Date (collectively, the
“Cap Amounts”). In the event of any offset pursuant to Section 7.2(f), the Cap
Amounts shall only apply to Losses in excess of the Offset Amount, if any.

(b) Notwithstanding the foregoing provisions of Section 7.2(a), (i) the
limitations contained in Section 7.2(a) with respect to the Deductible and the
Cap Amounts shall not apply to any Losses to the extent it is finally determined
that any such Losses resulted from the Seller’s or any Person controlled by the
Seller’s gross negligence, fraud or intentional or willful misconduct and
(ii) the Seller, the Company and/or Palladium shall not be liable for such
indemnification to the Covered Parties to the extent that it is finally
determined that any such Losses resulted from the Buyer’s or any Person
controlled by the Buyer’s gross negligence, fraud or intentional or willful
misconduct.

(c) Any indemnification obligation of the Seller pursuant to this Article VII,
and at the option of the Buyer in its sole discretion, may be offset against any
payment obligation of the Buyer to the Seller for the Other Shares pursuant to
Section 5.12.

(d) Furthermore, with respect to carried forward Tax losses, any reduction of
the existing carried forward Tax losses of the Company or any of its
Subsidiaries as described in Schedule 3.17(g) resulting from a reassessment by
any Taxing authority will be deemed to be an indemnifiable Loss pursuant to this
Article VII in an amount of such reduction multiplied by the

 

48



--------------------------------------------------------------------------------

applicable effective corporate income tax rate as at the date of the claim made
by the Buyer in respect of such reduction under this Agreement.

(e) The amount of any Losses for which indemnification is provided under this
Article VII shall be net of any amounts recovered by such Covered Party under
insurance policies or other collateral sources with respect to such Losses in
excess of the sum of (i) reasonable, out-of-pocket costs and expenses relating
to collection under such policies or other collateral sources, and (ii) the
deductible associated therewith to the extent actually paid, except to the
extent such insurance policy was established or purchased by the Buyer or its
Affiliate where the Company is named as an additional insured (a “Buyer’s
Policy”). Notwithstanding the foregoing, to the extent a Covered Party, in its
sole and absolute discretion, seeks recovery for any Losses under a Buyer’s
Policy, the amount of any Losses for which indemnification is provided under
this Article VII shall be net of any amounts recovered by such Covered Party
under insurance policies or other collateral sources with respect to such Losses
in excess of the sum of (i) reasonable, out-of-pocket costs and expenses
relating to collection under such policies or other collateral sources, and
(ii) the deductible associated therewith to the extent actually paid.

(f) Notwithstanding the Cap Amounts set forth in Section 7.2(a), the amount of
any Losses for which indemnification is provided under Section 7.1 shall be
offset against the net result (the “Offset Amount”) of (i) any amounts finally
determined and actually received by Palladium from those lawsuits set forth in
Schedule 7.2(f) (after deduction of any corporate income tax or other Taxes
incurred by the Company or any of its Subsidiaries on such amounts) at the time
such Losses must be paid by the Seller in accordance with Section 7.5, less
(ii) all costs and expenses of the Buyer and the Company and its Subsidiaries
relating to such lawsuits (including, without limitation, the fees of their
counsels and any amounts to be paid by the Company or any of its Subsidiaries to
any third party as a result of any counterclaim) and the Covered Party shall be
entitled to indemnification for the full amount of any Losses actually offset by
any Offset Amounts irrespective of any Cap Amount. For purposes of
clarification, in the event of any offset pursuant to this Section 7.2(f), the
Covered Party must first seek indemnification for any Losses under this Article
VII against any Offset Amounts and thereafter against the Seller for Losses in
excess of any Offset Amounts up to the Cap Amount.

Section 7.3 Claim Period. The Buyer shall only be entitled to make claims
against the Seller and any other indemnifying party under Sections 7.1(c),
(e) and (g) until (i) March 31, 2012 in respect of any matter other than the
representations and warranties set forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6,
3.7, 3.17 and 3.18; (ii) 120 days following the expiration of the applicable
statute of limitations in respect of the representations and warranties set
forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6, 3.7 and 3.18. and (iii) on the sixth
anniversary of the Closing Date in respect of the representations and warranties
set forth in Section 3.17. For Tax purposes, the expiration of the applicable
statute of limitations shall mean the last day on which the Tax administration
can claim the payment of additional Taxes or reduce carry forward losses.

Notwithstanding the foregoing, the Buyer shall be entitled to make claims
against the Seller and any other indemnifying party under Section 7.1 for any
fact, event or circumstance constituting, as at the Future Closing Date, an
untrue representation or breach of any

 

49



--------------------------------------------------------------------------------

representation or warranty of the Seller as at such date contained herein, until
the expiration of a six month period of time following the end of the third year
ended after the Future Closing Date.

Section 7.4 Notice of Claims.

(a) The Buyer or, if so requested by the Buyer, any other Covered Party seeking
indemnification hereunder shall, within the relevant limitation period provided
for in Section 7.3, give to the Seller, the Company or Palladium, as applicable,
a notice (a “Claim Notice”) describing in reasonable detail the facts giving
rise to any claims for indemnification hereunder and shall include in such Claim
Notice (if then known) the amount or the method of computation of the amount of
such claim, and a reference to the provision of this Agreement or any agreement,
certificate or instrument executed pursuant hereto or in connection herewith
upon which such claim is based; provided, that a Claim Notice in respect of any
Action by or against a third Person as to which indemnification will be sought
shall be given promptly after the Buyer becomes aware that such Action is
commenced (either as a result of information provided by the Seller (acting in
its capacity as Président of the Company or otherwise); and provided further,
that failure to give such notice shall not affect such Covered Party’s right to
indemnification hereunder except to the extent the Seller, the Company or
Palladium, as applicable, shall have been materially prejudiced by such failure.

(b) In respect of claims that are not third party claims, the Seller shall have
30 days after receipt of any Claim Notice pursuant hereto to (i) agree to the
amount or method of determination set forth in the Claim Notice and pay such
amount to such Covered Party in immediately available funds or (ii) to provide
such Covered Party with notice that he disagrees with the amount or method of
determination set forth in the Claim Notice (the “Dispute Notice”). If the
Seller does not respond to a Claim Notice within such 30 day period, the amount
or the method of computation of the amount of such claim shall be final and
binding on the Seller. Within 15 days after the giving of the Dispute Notice,
the Seller and such Covered Party shall negotiate in a bona fide attempt to
resolve the matter. If the Seller and such Covered Party cannot resolve the
matter within such 15 days, the matter shall be submitted to arbitration
pursuant to Section 10.9.

(c) If a claim by a third Person is made against a Covered Party, the Company or
any of its Subsidiaries, and if such Covered Party intends to seek indemnity
with respect thereto under this Article VII, such Covered Party shall promptly,
after having become aware of such claim, notify the Seller in writing of such
claims, setting forth such claims in reasonable detail. The Seller shall be
relieved of his indemnification obligations hereunder to the extent that notice
is not delivered promptly after the Covered Party becomes or has been made aware
of such claim and the Seller is materially prejudiced thereby. The Seller shall
have 20 days after receipt of such notice to deliver to the Covered Party a
written acknowledgement that such claim is an indemnifiable claim under this
Article VII, that he will undertake, conduct and control (in accordance with the
terms hereof), through counsel of his own choosing (provided that such counsel
must be reasonably acceptable to the Covered Party) and at his own expense, the
settlement or defense thereof, and the Covered Party shall cooperate with him in
connection therewith; provided that the Covered Party may participate in such
settlement or defense through counsel chosen by such Covered Party and paid at
its own expense. In the event the Seller has provided written notice of his
election to undertake the defense of a claim, the Covered Party

 

50



--------------------------------------------------------------------------------

may instead elect to conduct and control the defense of such claim at its own
expense if the Covered Party releases the Seller from any indemnification
obligations hereunder for such claim. So long as the Seller is reasonably
contesting any such claim in good faith, the Covered Party shall not pay or
settle any such claim without the prior written consent of the Seller. If the
Seller does not notify the Covered Party within 20 days after receipt of the
Covered Party’s notice of a claim of indemnity hereunder that he elects to
undertake the defense thereof, the Covered Party shall have the right to
undertake, at the Seller’s cost, risk and expense, the defense, compromise or
settlement of the claim but shall not thereby waive any right to indemnity
therefor pursuant to this Agreement. The Seller shall not, except with the
consent of the Covered Party, enter into any settlement that does not include as
an unconditional term thereof the giving by the person or persons asserting such
claim to all Covered Parties of an unconditional release from all liability with
respect to such claim or consent to entry of any judgment.

Notwithstanding the foregoing, the Seller shall not be entitled to (i) control
any claim relating to Taxes of the Buyer, the Company or their Subsidiaries for
any period ending after the Closing Date and (ii) shall not be entitled to
settle, either administratively or after the commencement of litigation, any
claim for Taxes which could adversely affect the liability of the Buyer, the
Company or their Subsidiaries for Taxes for any period (or portion thereof)
after the Closing Date, without the prior written consent of the Buyer (which
shall not be unreasonably withheld or delayed); provided, however, that to the
extent that claims referred to in clause (i) cover a Tax claim for a period
prior to the Closing Date and the Seller has acknowledged in writing that the
Buyer is entitled to indemnity hereunder arising from such claim, (A) the Buyer
shall consult with the Seller and offer the Seller a reasonable opportunity to
comment before submitting any written materials prepared or furnished with
respect to such claim, (B) the Buyer shall defend such claim diligently and in
good faith as if it were the only party in interest in connection with such
claim, (C) the Buyer shall provide the Seller copies of any written materials
relating to such claim received from the relevant Tax authority, and (D) the
Buyer shall not settle or compromise such claim without the prior written
consent of the Seller (which shall not be unreasonably withheld or delayed).

Section 7.5 Payment. Payment of amounts due under this Article VII shall be made
promptly as and when finally incurred by wire transfer of immediately available
funds to an account designated in writing by the Buyer to the Seller; provided,
that any amounts due with respect to Taxes shall be due on the date on which the
Covered Party or the Company or any of its Subsidiaries receives notification
for Tax reassessment. Any amounts shall be deemed to be “finally incurred” and
payable under this Agreement as from the earlier of (i) an agreement between the
Seller and the Buyer on a notified Claim, (ii) a settlement agreement in
accordance with article 2044 of the French Civil Code being concluded between
the Buyer and the Seller or (iii) a final judgment, award, order, or other
ruling (which is not subject to appeal or with respect to which the time for
appeal has elapsed) by a court or arbitral tribunal having jurisdiction over the
parties and the subject matter of such claim or to which such claim was
submitted for resolution of joint agreement between the Seller and the Buyer.
Notwithstanding the foregoing, in the event of a reassessment notified by any
authority responsible for assessing or collecting any Taxes pursuant to which
the Seller would be obligated to indemnify any Covered Parties hereunder, any
amounts due by the Seller as a result of a disbursement to be made by the
Company or any of its Subsidiaries shall be paid in cash promptly as and when
such

 

51



--------------------------------------------------------------------------------

disbursement shall be made by the Company or any of its Subsidiaries, unless the
Seller elects to provide, at its costs, guarantees in accordance with applicable
Law.

Section 7.6 Information. The Seller shall inform the Buyer of any Losses which
may give rise to indemnification hereunder, arising within the time limits
provided for in Section 7.3, as soon as he becomes aware of the fact, event or
action giving rise to such Losses. In addition, upon request from the Buyer, the
Seller shall provide the Buyer and its Representatives with all appropriate
information and documents relating to the compliance with or breach of any of
the Seller’s representations and warranties under this Agreement or any
Ancillary Agreement.

Section 7.7 Remedies Not Affected by Investigation, Disclosure or Knowledge. If
the transactions contemplated hereby are consummated, the Buyer hereby expressly
reserves the right to seek indemnity or other remedy for any Losses arising out
of or relating to any breach of any representation or warranty contained herein,
notwithstanding any investigation by, disclosure to or knowledge of such party
in respect of any fact or circumstances that reveals the occurrence of any such
breach, whether before or after the execution and delivery hereof.

ARTICLE VIII

SHAREHOLDERS’ RIGHTS

Section 8.1 Shareholders and Présidents

(a) For the period between the Closing Date and the Final Variable Purchase
Price Payment Date:

(i) Intentionally Omitted

(ii) the Seller shall be Président of the Company unless and until (A) the
Seller is removed from his functions as Président of the Company with or without
cause, in accordance with the by-laws of the Company, or (B) the Seller resigns
as the Président of the Company voluntarily;

(iii) the compensation of the Seller as Président of the Company shall be
€200,000 per annum plus use of a company car substantially similar to the
company car used by the Seller on the date hereof as described on Schedule
8.l(a)(iii) and reasonably acceptable to the Buyer, unless and until the Buyer
and the Seller decide otherwise; and

(iv) unless otherwise agreed in writing by the Buyer, the Company shall be at
all times the sole Président or the sole Gérant of each of the Company’s
Subsidiaries.

(b) In the event the Seller is removed as Président of the Company with or
without cause, or the Seller resigns voluntarily, in either case prior to the
Final Variable Purchase Price Payment Date, the Seller shall be entitled to the
payments contemplated by Section 5.17, and the Seller shall have the option to
elect whether the Variable Future Purchase Price shall be calculated based on
(A) the twelve month period ended December 31 of the year preceding his
termination or resignation; provided, that, for any resignation or termination
in 2009, the twelve

 

52



--------------------------------------------------------------------------------

month period shall end on September 30, 2008, or (B) the twelve month period
ended December 31, 2012. The Seller shall deliver written notice of such
election to the Buyer within fifteen (15) days of such removal or resignation.
In the event the Seller elects to calculate the Variable Future Purchase Price
based on the twelve month period ended December 31 of the year preceding his
removal or resignation (or September 30, 2008), the provisions of Section 5.12
shall be adjusted appropriately to account for such previous year and the notice
sent by the Buyer shall include the Buyer’s calculation of the Variable Future
Purchase Price (or the Adjusted Variable Future Purchase Price in the event the
removal of the Seller as Président of the Company occurs after June 30 of such
year).

Section 8.2 Intentionally Omitted.

Section 8.3 Major Business Decisions. Except as expressly contemplated by this
Agreement, for so long as the Seller is Président of the Company, the Seller, as
Président of the Company (including acting in the Company’s capacity as
Président or Gérant of the Company’s Subsidiaries), shall (i) not do and shall
cause the Company or any of its Subsidiaries not to do any of the following acts
unless and until the same has been approved in writing by the Buyer and
(ii) take and shall cause the Company or such Subsidiary to take any and all
necessary or desirable actions to do any of the following acts as requested in
writing by the Buyer:

(a) propose to the shareholders’ meeting of the Company or each of its
Subsidiaries, or vote any resolution, or use any authorizations or powers
granted by the shareholders’ meeting of the Company or each of its Subsidiaries,
and more generally take any action within the powers of the President of the
Company (including acting in the Company’s capacity as Président or Gérant of
the Company’s Subsidiaries) pertaining to:

(i) any amendment to the Company’s or any of its Subsidiaries’ by-laws
(statuts);

(ii) the issuance of shares or any other form of equity or other ownership
interest (or any right or interest exercisable or convertible into an equity or
other ownership interest) in the Company or any of its Subsidiaries;

(iii) the approval of any transfer of shares in any of the Company’s
Subsidiaries;

(iv) the modification of the corporate governance of any of the Company’s
Subsidiaries, including the appointment or removal of any manager (including any
Président, Gérant, or Directeur Général) or board member;

(b) declare or pay a cash or other dividend or distribution on the Company’s or
any of its Subsidiaries’ outstanding equity or other ownership interests,
including any interim dividend (acomptes sur dividends);

(c) enter into any compensation arrangement between the Company or any of its
Subsidiaries and any executive officer providing for aggregate annual
compensation, including the fair value of any equity interests granted or
expected to be granted, in excess of

 

53



--------------------------------------------------------------------------------

€75,000, or represents an aggregate compensation increase greater than or equal
to 5% of such executive officer’s existing compensation;

(d) materially change the terms of any Plan or employee agreement or increase
(or commit, orally or in writing, to increase) compensation or benefits payable
under any Plan (including accelerating the right to receive benefits or payments
thereunder), or increase the rate of compensation of employees or directors
generally, except in the ordinary course of business;

(e) adopt (or commit, orally or in writing, to adopt) a new Plan or terminate
(or commit, orally or in writing, to terminate) any existing Plan;

(f) incur any additional indebtedness, whether through the entering into new
facility agreements or in connection with the increase of any existing
facilities or otherwise;

(g) loan to, or guarantee or assume any loan or obligation on behalf of, any
director, officer, employee or shareholder of the Company or any of its
Subsidiaries (other than loans not in excess of €10,000 individually or €20,000
in the aggregate to any employee of the Company or any of its Subsidiaries);

(h) create or provide for any guarantee, indemnity, counter-indemnity, letter of
comfort or other similar Contract to secure an obligation of a third party;

(i) create, assume or suffer the existence of any Encumbrance on any assets or
equity or other ownership interests of the Company or any of its Subsidiaries
(including all Company IP), except in the ordinary course of business;

(j) enter into, amend or modify in any material respect or terminate any
Contract that (i) involves a future or potential Liability or receivable, as the
case may be, in excess of €25,000 on an annual basis or in excess of €50,000
over the current Contract term, (ii) has a term greater than one year and cannot
be cancelled by the Company or any of its Subsidiaries without penalty or
further payment and without more than 90 days’ notice, or (iii) is material to
the business, operations, assets, financial condition, results of operations or
prospects of the Company or any of its Subsidiaries;

(k) enter into, amend or modify in any material respect or terminate any broker,
distributor, supplier, licensing, design, dealer, manufacturer’s representative,
franchise, agency, continuing sales or purchase Contract;

(l) enter into, amend or modify in any material respect or terminate any sales
promotion, market research, marketing, consulting or advertising Contract, other
than as contemplated by the annual business plans and/or budgets of the Company
and its Subsidiaries as approved by the Buyer pursuant to Section 8.3(t);

(m) enter into any new joint venture, partnership, strategic alliance, exclusive
dealing, noncompetition or similar Contract;

 

54



--------------------------------------------------------------------------------

(n) enter into any transaction with any Related Party of the Company or any of
its Subsidiaries;

(o) make or commit to make any capital expenditure or group of related capital
expenditures equal to or in excess of €100,000;

(p) enter into, commit to or propose any extraordinary corporate transaction,
including any plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries, or other altering of the Company’s or any of
its Subsidiaries’ corporate structure;

(q) purchase or otherwise acquire, or sell, lease, license, transfer or
otherwise dispose of, any business segment, or any equity or other financial
interests in any company or other undertaking (including any share in the
Company’s or any of its Subsidiary’s share capital), or otherwise create any
business division or subsidiary;

(r) sell, lease, license, transfer or otherwise dispose of any right in any
Intellectual Property used or owned at any time by the Company or any of its
Subsidiaries;

(s) purchase or otherwise acquire, or sell, lease, license, transfer or
otherwise dispose of any material asset, property or right of the Company or any
of its Subsidiaries (other than Intellectual Property rights referred to in the
above paragraph) for an amount in excess of €10,000;

(t) adopt, amend or otherwise materially change the Company’s or any of its
Subsidiaries’ annual business plan and budget for each fiscal year;

(u) materially alter the Company’s or any of its Subsidiaries’ product type or
product mix (the Seller expressly acknowledging and agreeing that the Buyer
shall have the right and power to direct the operations and the business of the
Company and its Subsidiaries after the Closing Date, including, subject to
market conditions, focusing the Company’s and its Subsidiaries’ production,
marketing and sales strategy primarily on Palladium’s Pampa shoe and models that
have a similar trade dress or appearance);

(v) file or assert against a third party, or settle, any dispute, claim or
litigation where the amount to be paid, written off or received is €15,000 or
more; provided, that the Buyer must approve the settlement of any claim
(regardless of amount) involving an allegation of fraud, deceit,
misrepresentation or any similar claim (including moral turpitude) against the
Company or any of its Subsidiaries; and

(w) change the Company’s or any of its Subsidiaries’ accounting principles,
methods or practices or the manner in which such entity keeps its books and
records, or change any of its current practices with regard to sales,
receivables, payables, accrued expenses or accrued bonuses, except as required
by GAAP.

Section 8.4 Palladium Intellectual Property. The Buyer and the Seller
contemplate that on a date to be determined by the Buyer after the Closing Date,
all of the Palladium Intellectual Property shall be transferred to an Affiliate
of the Buyer for the then fair market

 

55



--------------------------------------------------------------------------------

value of the Palladium Intellectual Property. The then fair market value shall
be an amount mutually agreed upon by the Buyer and the Seller, or if such
parties cannot agree, as determined by an independent appraiser to be appointed
by the Buyer. Pursuant to such transfer, the Seller, as Président of the Company
(including acting in the Company’s capacity as Président or Gérant of the
Company’s Subsidiaries), shall cooperate promptly and fully with the Buyer,
including executing any necessary documents and taking any other necessary or
desirable actions, to transfer validly the Palladium Intellectual Property to
such Affiliate of the Buyer.

Section 8.5 Post-Closing Restructuring. The Buyer and the Seller contemplate
that on any date to be determined by the Buyer after the Closing Date (i) a tax
consolidated group including the Company (as the head of the tax group), SC
Spitfire Finance, Pallinvest SAS, Vantage Finance SAS and Palladium shall be
established and/or (ii) all or part of these companies shall be merged,
converted into another corporate form or otherwise reorganized, in one or
several operations, as decided by the Buyer. The Seller, as Président of the
Company (including acting in the Company’s capacity as Président or Gérant of
the Company’s Subsidiaries) and shareholder of the Company, shall cooperate
promptly and fully with the Buyer, the Company and the Subsidiaries, including
by voting any decisions, executing any necessary documents and taking any other
necessary or desirable actions, to carry out any such restructuring transactions
at the request of the Buyer.

Section 8.6 Information.

(a) For so long as the Buyer holds any Equity Interests of the Company, the
Buyer shall have free and unrestricted access to the properties, offices, plants
and other facilities, books and records of the Company and its Subsidiaries, and
the Seller shall furnish the Buyer with such financial, operating and other data
and information as the Buyer may reasonably request. Without limited the
generality of the foregoing, for so long as the Seller shall be the Président of
the Company (or any successor thereof), the Seller shall cause the Company and
its Subsidiaries (or their respective successors) to prepare and deliver to its
shareholders (i) audited financial statements within 18 days after the end of
each fiscal year; (ii) audited quarterly financial statements within 10 days of
the end of each fiscal quarter; (iii) such other financial reports as may be
reasonably necessary to enable the Buyer to comply with applicable rules and
regulations, including, but not limited to, the rules and regulations
promulgated by the United States Securities and Exchange Commission and the
NASDAQ Stock Market; and (iv) an annual budget (as approved by the Buyer
pursuant to Section 8.3(t)) within 30 days prior to the end of each fiscal year.

(b) In the event the Seller is no longer Président of the Company and for so
long as the Seller is not fully paid the Final Variable Future Purchase Price
(or the Adjusted Variable Future Purchase Price, as the case may be), the Buyer
shall cause the Company and its Subsidiaries (or their respective successors) to
prepare and deliver to the Seller (a) audited financial statements (without
notes thereto) within sixty (60) days after the end of each fiscal year;
(b) unaudited quarterly financial statements (without notes thereto) within ten
(10) days of the end of each fiscal quarter and (c) audited financial statements
(with notes thereto) within ninety (90) days after the end of each fiscal year.
For purposes of clarification, the financial statements referred to herein shall
be included in the consolidated financial statements of the Buyer.

 

56



--------------------------------------------------------------------------------

(c) In the event the Buyer causes the transfer of any Palladium Brands and for
so long as the Seller is not fully paid the Final Variable Future Purchase Price
(or the Adjusted Variable Future Purchase Price, as the case may be), the Buyer
shall and shall cause any Brand Transferee to prepare and deliver to the Seller
with respect to each Country (a) audited financial statements (without notes
thereto) within sixty (60) days after the end of each fiscal year figuring the
EBITDA and the Turnover and (b) unaudited quarterly financial statements
(without notes thereto) within thirty (30) days of the end of each fiscal
quarter figuring the EBITDA and the Turnover. For purposes of clarification, the
financial statements referred to herein shall be included in the consolidated
financial statements of the Buyer. Notes will be included only in the
consolidated financial statements.

Section 8.7 Statutory Auditors. Grant Thornton International shall be appointed
as statutory auditors (commissaire aux comptes) of the Company and its
Subsidiaries; provided, that Grant Thornton International shall be a
co-statutory auditor (commissaire aux comptes) for each of the Company’s
Subsidiaries until expiration of the mandated six-year term of the current
statutory auditors (commissaire aux comptes) of the Company’s Subsidiaries. The
alternate statutory auditor for the Company and its Subsidiaries shall be such
Person as designated by Grant Thornton International. The by-laws (statuts) of
the Company shall reflect such appointment.

Section 8.8 Term. The covenants set forth in this Article VIII shall be deemed
to be continuing and shall have a term expiring on the earliest to occur of the
termination of this Agreement pursuant to Section 9.1, the Final Variable
Purchase Price Payment Date, or December 31, 2013, if the Final Variable
Purchase Price Payment Date does not occur prior thereto.

ARTICLE IX

TERMINATION

Section 9.1 Termination.

(a) The Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Funding Date (i) in the event the Seller, the
Company or Palladium has materially breached any representation, warranty, or
covenant contained in this Agreement, the Buyer has notified the Seller of the
breach, and the breach has continued without cure for a period of 5 days after
the notice of breach; (ii) if any of the conditions set forth in Section 6.3
(other than those conditions set forth in Section 6.3(r)) shall have become
incapable of fulfillment prior to the Funding Date, provided that the right to
terminate this Agreement pursuant to this clause (ii) shall not be available if
the failure of the Buyer to fulfill any obligation under this Agreement shall
have been the cause of the failure of such condition to be satisfied on or prior
to such date, or (iii) an event or condition occurs that has or is reasonably
likely to have a Material Adverse Effect.

(b) If the Funding Date does not occur prior to June 17, 2008, this Agreement
shall immediately become void and there shall be no liability on the part of the
parties hereof.

 

57



--------------------------------------------------------------------------------

(c) The Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing Date if any of the conditions set forth
in Section 6.1(a) or Section 6.3(r) shall have become incapable of fulfillment
on or prior to the Closing Date, provided that the right to terminate this
Agreement shall not be available if the failure of the Buyer to fulfill any
obligation under this Agreement shall have been the cause of the failure of such
condition to be satisfied on or prior to such date.

(d) If the Closing Date does not occur prior to July 8, 2008, this Agreement
shall immediately become void and there shall be no liability on the part of the
parties hereof, except to the extent set forth in the Loan Agreement provided
that the right to terminate this Agreement shall not be available to a party
hereto if the failure of such party to fulfill any obligation under this
Agreement shall have been the cause of the failure of the Closing Date to occur
on or prior to such date.

Section 9.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, this Agreement shall immediately become void and there shall be no
liability on the part of the parties hereof except (i) for the provisions of
Sections 3.26 and 4.4 relating to broker’s fees and finder’s fees, Section 5.7
relating to confidentiality, Section 5.9 relating to public announcements,
Section 10.1 relating to fees and expenses, Section 10.4 relating to notices,
Section 10.7 relating to third-party beneficiaries, Section 10.8 relating to
governing law, Section 10.9 relating to arbitration and this Article IX and
(ii) that nothing herein shall relieve any party from liability for any breach
of this Agreement or any agreement made as of the date hereof or subsequent
thereto pursuant to this Agreement.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such fees or expenses, whether or not such
transactions are consummated.

Section 10.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each party and
otherwise as expressly set forth herein.

Section 10.3 Waiver. No failure or delay of either party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of either party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such individual or a duly authorized officer on behalf of such
party.

 

58



--------------------------------------------------------------------------------

Section 10.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (i) if to the Seller, to:

Christophe Mortemousque

54 route de Collonges

SAINT CYR AU MONT D’OR (69450), FRANCE

Facsimile:                                              

Email: c.mortemousque@wanadoo.fr

Email2: cm@palladium.fr

with a copy (which shall not constitute notice) to:

Requet Chabanel

12 rue de la République

LYON (69002) FRANCE

Attention: Renaud Gignoux

Facsimile: +334 72 10 22 90

Email: renaud.gignoux@requetchabanel.com

 

  (ii) if to the Company, to:

ARFI

220 route de Grenoble

SAINT PRIEST (69800) FRANCE

Attention: Christophe Mortemousque

Facsimile: +334 72 79 30 01

Email: cm@palladium.fr

 

  (iii) if to Palladium, to:

Palladium

220 route de Grenoble

SAINT PRIEST (69800) FRANCE

Attention: Christophe Mortemousque

Facsimile: +334 72 79 30 01

Email: cm@palladium.fr

 

59



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Palladium

220 route de Grenoble SAINT PRIEST (69800) FR

Attention: François Golvet                 

Facsimile: +334 72 79 30 01

Email : mailto:fgo@palladium.fr

 

  (iv) if to the Buyer, to:

K•Swiss Inc.

31248 Oak Crest Drive

Westlake Village, CA 91361

Attention: George Powlick

Facsimile: (818) 706-5397

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067

Attention: Jonathan K. Layne

Facsimile: (310) 552-7053

Section 10.5 Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. Any
capitalized terms used in any Exhibit but not otherwise defined therein shall
have the meaning as defined in this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth herein. The word “including” and words of similar import when
used in this Agreement will mean “including, without limitation,” unless
otherwise specified.

Section 10.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof.
Notwithstanding any oral agreement or course of action of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties.

Section 10.7 No Third-Party Beneficiaries. Except as provided in Section 5.6,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than

 

60



--------------------------------------------------------------------------------

the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

Section 10.8 Governing Law. This Agreement and all disputes, controversies,
differences or claims arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of France, with the exception of its conflict of law
rules.

Section 10.9 Arbitration.

(a) Except as set forth in Sections 5.12, 5.13 and 8.4, any dispute,
controversy, claim or difference between or among the parties (such parties
being referred to individually as a “Disputing Party” and, together, as the
“Disputing Parties”) arising out of or relating to this Agreement or the
transactions contemplated hereby, or the interpretation, enforceability,
performance, breach, termination or validity hereof, including this arbitration
clause, which the parties are unable to resolve themselves, shall be solely and
finally settled by binding arbitration administered by the International Chamber
of Commerce (the “ICC”) in accordance with its Rules of Arbitration as modified
by the provisions of this Section 10.9. The place of arbitration shall be
Toronto, Ontario, Canada. The language of the arbitration shall be English, and
all documents not in English submitted by any Disputing Party shall be
accompanied by a translation mutually agreed-upon in writing into English. There
shall be a single arbitrator (the “Arbitrator”), who shall be fluent in both
English and French and shall have been engaged in the private practice of law
for not less than fifteen (15) years immediately prior to appointment as
Arbitrator pursuant to this Agreement. The Arbitrator shall not be a national or
permanent resident of (or maintain a home residence in) France, the United
States, or Switzerland. The Disputing Parties shall attempt to agree on the
nomination of the Arbitrator within thirty (30) days from the date when the
request for arbitration has been received by the respondent(s), failing which
the Arbitrator shall be appointed by the ICC International Court of Arbitration,
taking into account the language abilities, legal qualifications, and
nationality/residence prohibitions as set out in this Section 10.9.

(b) It is the intent of the Disputing Parties that, barring extraordinary
circumstances, the final Award should be rendered within one hundred eighty
(180) days after the commencement of the arbitration. The Disputing Parties
shall cooperate with the Arbitrator in seeking to achieve the delivery of the
final Award in this time frame. Failure to adhere to this time frame shall not
constitute a basis for challenging the Award. It is specifically understood and
agreed that any Disputing Party may enforce any award rendered pursuant to the
provisions of this Section 10.9 by bringing suit in any court of competent
jurisdiction.

(c) To the extent this Section 10.9 is deemed a separate agreement, independent
from this Agreement, Sections 10.1, 10.4 and 10.8 are incorporated herein by
reference. All fees and expenses of the Arbitrator shall be allocated among the
Disputing Parties in such manner as the Arbitrator shall determine to be
appropriate under the circumstances. Except for the fees and expenses of the
Arbitrator, each of the Disputing Parties shall bear its own costs of the
arbitration.

 

61



--------------------------------------------------------------------------------

Section 10.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that the Buyer may assign this Agreement to any Affiliate of the Buyer
without the prior consent of the Seller; provided further, that no assignment
shall limit the assignor’s obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

Section 10.11 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 10.12 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

Section 10.13 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

[The remainder of this page is intentionally left blank.]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company, the Seller, Palladium and the Buyer has
caused this Agreement to be executed as of the date first written above by
himself or its officer thereunto duly authorized.

 

Christophe Mortemousque, on behalf of ARFI   Christophe Mortemousque Seller  
Christophe Mortemousque Palladium By:      

Name:

Title:

K•Swiss Inc. By:      

Name:

Title:

 

 

 

 

 

63